ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_07_FR.txt. OPINION DISSIDENTE DE M. ODA

[Traduction]

TABLE DES MATIÈRES

123

Paragraphes

REMARQUES LIMINAIRES

CHAPITRE I. LES ERREURS DU PRÉSENT ARRÊT

BY No

. L'évolution du droit de la mer |
. Erreurs dans la définition de la « zone pertinente » aux fins de

l'arrêt

. Erreurs dans l'application du critère de proportionnalité

Erreurs dans l’ajustement de la ligne d’« équidistance »
La géographie

CHAPITRE Il. REEXAMEN DE LA RÈGLE « EQUIDISTANCE-CIRCONS-
TANCES SPÉCIALES »

1.

Introduction : la troisième conférence des Nations Unies sur le
droit de la mer n’a pas réussi, en 1982, à indiquer des règles
positives de délimitation du plateau continental

. La règle « équidistance-circonstances spéciales » appliquée à la

délimitation d’un plateau continental unique et homogène selon le
critère de la profondeur de 200 mètres

i) La règle de la convention de Genève sur le plateau conti-
nental
ii) L'arrêt rendu par la Cour en 1969 dans les affaires du Plateau
continental de la mer du Nord
iii) La décision de 1977 en l’arbitrage franco-britannique

. La règle « équidistance-circonstances spéciales » à la troisième

conférence des Nations Unies sur le droit de la mer

. La règle « équidistance-circonstances spéciales » dans la délimi-

tation d’un plateau continental unique et homogène selon le cri-
tère de distance des 200 milles

i) Parallélisme nouveau entre plateau continental interne et
externe
ii) Fondement juridique inchangé du plateau continental
iii) Le nouveau régime de la zone économique exclusive et ses
effets sur la notion de plateau continental

. Règle à appliquer pour la division d’une zone maritime unique et

homogène

. L’équité et la règle « équidistance-circonstances spéciales »

1

2-7

8-12
13-18
19-28
29-30

31-33

34-45

46-48

49-60

61-64
65-70

114
PLATEAU CONTINENTAL (OP. DISS. ODA) 124

CHAPITRE III. LES ERREURS D’INTERPRETATION SUR LA « PROPORTION-
NALITE }» ET LE « DEMI-EFFET DES ÎLES » DANS LES ARRETS RÉCENTS

Introduction 71
1. L’arrét de 1982 en l’affaire du Plateau continental (Tunisie/Jama-
hiriya arabe libyenne) 72-73

2. L'arrêt rendu par la Chambre en 1984 dans l’affaire de la Déli-
mitation de la frontière maritime dans la région du golfe du Maine 74-78
3. Conclusion 79

CHAPITRE IV. LIGNE DE DÉLIMITATION SUGGÉRÉE 80

115
PLATEAU CONTINENTAL (OP. DISS. ODA) 125

REMARQUES LIMINAIRES

1. Amon grand regret, je n’ai pas pu voter en faveur de l’arrêt, car je suis
en désaccord avec la Cour sur certains points importants. I) me paraît que
la Cour, faute d’avoir pleinement compris l’évolution récente du droit de la
mer, risque, dans son application de l’équité, de confondre le principe
d’équité avec ce qu’elle croit subjectivement être équitable dans chaque cas
donné. A cet égard, le présent arrêt s’inspire — selon moi — de conceptions
erronées, apparues d’abord dans son arrêt de 1982 en l’affaire du Plateau
continental (Tunisie/Jamahiriya arabe Libyenne), puis dans l’arrêt de la
Chambre en Faffaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine, en 1984. Comme le dit fort justement l’arrét,
l'application de la justice « doit être marquée par la cohérence et une
certaine prévisibilité » (par. 45) ; or ce sont 14 des qualités qui ne sont guére
présentes dans ces décisions successives. Mises a part les allusions aux
« principes équitables », au « résultat équitable » ou aux « circonstances
pertinentes », la Cour ne répond pas à la demande des Parties en énonçant
des principes ou règles sur lesquels elles pourraient se fonder pour déli-
miter leur plateau continental, et se contente de traduire l’« équité » par
une appréciation subjective des circonstances. Elle n’essaie pas de com-
prendre comment la règle « équidistance-circonstances spéciales », em-
ployée depuis la convention de 1958 sur le plateau continental, a toujours
été interprétée en relation avec le principe d'équité. Quant à la ligne de
délimitation indiquée par la Cour, elle fait plutôt songer au résultat d’une
transaction qu’à l'application de principes judiciaires. Je ne peux donc
qu’éprouver les mêmes sentiments que dans l'affaire de 1982, lorsque
J'écrivais :

«la Cour n'indique, comme principes et règles positives du droit
international à appliquer en l’espèce, que les principes équitables et la
prise en compte de toutes les circonstances pertinentes. Cela revient
simplement à réaménager les termes de la question principale qui lui a
été posée, sans rien y ajouter. Ce n’est apparemment qu’affirmer le
principe du non-principe. » (C.I.J. Recueil 1982, p. 157, par. 1.)

CHAPITRE J. LES ERREURS DU PRÉSENT ARRÊT

1. L'évolution du droit de la mer

2. L'arrêt ne nie pas que « la convention de 1982 revêt une importance
majeure » (par. 27), et constate même qu’il incombe à la Cour « d'examiner
jusqu’à quel point l’une quelconque de ses dispositions pertinentes lie les
Parties en tant que règle de droit international coutumier » (ibid.). Et il

116
PLATEAU CONTINENTAL (OP. DISS, ODA) 126

constate comme suit l’influence que l’institution récente de la zone éco-
nomique exclusive exerce sur le régime du plateau continental :

« Il est incontestable selon la Cour qu{e] ... la pratique des Etats
démontre que l’institution de la zone économique exclusive, où il est
de règle que le titre soit déterminé par la distance, s’est intégrée au
droit coutumier. » (Par. 34.)

Cependant la Cour hésite 4 admettre que « la notion de zone économique
exclusive recouvre désormais celle de plateau continental » (par. 33). Tout
en reconnaissant que le critére de distance s’applique au plateau conti-
nental aussi bien qu’à la zone économique exclusive, elle se refuse à
accepter que « l’idée de prolongement naturel soit maintenant remplacée
par celle de distance » (par. 34). D’après elle :

« lorsque la marge continentale elle-méme n’atteint pas les 200 milles,
le prolongement naturel qui, malgré son origine physique, a acquis
tout au long de son évolution le caractére d’une notion juridique de
plus en plus complexe, se définit en partie par la distance du rivage,
quelle que soit la nature physique du fond et du sous-sol de la mer en
dega de cette distance. Par conséquent les notions de prolongement
naturel et de distance ne sont pas des notions opposées mais com-
plémentaires, qui demeurent l’une et l’autre des éléments essentiels de
la conception juridique du plateau continental. » (Ibid.)

3. Tout en admettant, d’une part, que

« la validité du titre ... ne dépend que de la distance à laquelle les fonds
marins revendiqués comme plateau continental se trouvent par rap-
port aux côtes des Etats qui les revendiquent, sans que les caracté-
ristiques géologiques ou géomorphologiques de ces fonds jouent le
moindre rôle » (par. 39),

la Cour ne peut, d’autre part, accepter l’idée

« que l’importance nouvellement accordée à la notion de distance de la
côte ait eu pour effet, au moins dans une délimitation entre Etats se
faisant face, de conférer la primauté à la méthode de l’équidistance »
(par. 42),

ou que

« même comme étape préliminaire et provisoire du tracé d’une ligne
de délimitation, la méthode de l’équidistance doive forcément être
utilisée, ni qu’il incombe à la Cour « d’examiner en premier lieu les
effets que pourrait avoir une délimitation selon la méthode de l’équi-
distance » (par. 43).

Elle affirme que
«[clette thèse revient presque à épouser l’idée de « proximité abso-
lue » que la Cour a rejetée en 1969 … et qui, depuis, n’a pas été retenue

117
PLATEAU CONTINENTAL (OP. DISS. ODA) 127

par la conférence des Nations Unies sur le droit de la mer»
(ibid.),

et ajoute :

« Qu'un Etat côtier puisse avoir des droits sur le plateau continental
en vertu de la distance de la côte … ne signifie pas que l’équidistance
soit la seule méthode de délimitation appropriée, ni même le seul
point de départ possible... » {Zbid.)

4. D’après l'arrêt, « quelle que soit l'interprétation qu'on puisse en donner,
[la] pratique [étatique] ne suffit pas à prouver l’existence d’une règle
prescrivant le recours à l’équidistance... » (par. 44 ; les italiques sont de
moi). Certes la Cour admet qu’il existe des exemples qui « montrent de
façon frappante que la méthode de l’équidistance peut, dans bien des
situations, produire un résultat équitable » (par. 44). Maïs elle ajoute à cela
le prononcé suivant :

« Les décisions judiciaires sont unanimes pour dire que la délimi-
tation du plateau continental doit s'effectuer par application de prin-
cipes équitables en tenant compte de toutes les circonstances perti-
nentes afin d’aboutir à un résultat équitable » (par. 45).

Apparemment, la Cour reprend dans l’arrêt d’aujourd’hui la conclusion de

l'arrêt de 1982 où il était dit que, bien que la mention des « principes

équitables » eût été supprimée dans la version finale de la convention de

1982, la Cour était « tenue de statuer en l’espéce sur la base de principes

équitables » et que « l'application de principes équitables doit aboutir à un

résultat équitable (C.J. Recueil 1982, p. 59, par. 70) » (par. 28).
D’après la Cour :

« Le caractère normatif des principes équitables appliqués dans le
cadre du droit international général présente de importance, parce
que ces principes gouvernent non seulement la délimitation judiciaire
ou arbitrale mais aussi, et d’ailleurs surtout, l’obligation incombant
aux Parties de rechercher en premier lieu une délimitation par voie
d’accord, ce qui revient à viser un résultat équitable. » (Par. 46.)

En même temps, cependant, et de façon peu logique, elle fait preuve de
sévérité à l'égard de la règle non moins absente « équidistance-circons-
tances spéciales », pour la raison précisément qu’elle n’est pas mentionnée
à l’article 83 de la convention de 1982. La Cour, apparemment, avance
l'« équité » comme une antithèse consacrée de l’« équidistance ».

5. Comme je l’ai dit plus haut, le présent arrêt témoigne d’une certaine
compréhension de l'influence de la zone économique exclusive sur le
plateau continental, et du critère de distance sur le régime de ce plateau.
C’est là un premier progrès par rapport à la position adoptée par la Cour en

118
PLATEAU CONTINENTAL (OP. DISS. ODA) 128

1982. Je rappelle que, dans mon opinion dissidente, j'avais alors formulé la
critique suivante :

« Quiconque étudie le droit de la mer sera surpris de constater que
l'expression « zone économique exclusive » n’apparait qu’une seule
fois dans ce long arrêt, et seulement à propos des droits historiques sur
les pêcheries sédentaires. » (C.I.J. Recueil 1982, p. 157, par. 1.)

Dans la présente espèce, au contraire, l’arrêt accorde une certaine attention
à cette notion (par. 33). Le second progrès est l’attention, sinon l’appro-
bation, qui y est donnée à la méthode de l’équidistance, sujet sur lequel je
m'étais vu contraint de déclarer en 1982 :

« L'arrêt n’essaie même pas d'établir en quoi la méthode de l’équi-
distance, où l’on a souvent vu la consécration d’une règle de droit
pour la délimitation du plateau continental, aboutirait à un résultat
inéquitable. On peut même dire qu’il ne rend pas justice à cette
méthode. » (C.I.J. Recueil 1982, p. 157, par. 1.)

6. Malgré cela, je dois dire que mon interprétation de l’évolution du
droit de la mer au cours des dernières décennies est, en ce qui concerne les
principes et règles applicables à la délimitation du plateau continental,
différente de celle qu’en donne la Cour. En premier lieu, en effet, arrêt
affaiblit Pimportance qu’il reconnaît lui-même au critère de la distance
dans le régime du plateau continental, en déclarant que les notions de
prolongement naturel et de distance sont complémentaires. Et ici, je
reviens brièvement sur l’assertion qui est faite à ce sujet au paragraphe 34
de l’arrêt, dont je citerai à nouveau un passage pour la commodité du
lecteur :

«le prolongement naturel qui, malgré son origine physique, a acquis
tout au long de son évolution le caractère d’une notion juridique de
plus en plus complexe, se définit en partie par la distance du rivage,
quelle que soit la nature physique du fond et du sous-sol de la mer en
deçà de cette distance. Par conséquent les notions de prolongement
naturel et de distance ne sont pas des notions opposées mais com-
plémentaires, qui demeurent l’une et l’autre des éléments essentiels de
la conception juridique du plateau continental. »

J'ai du mal à saisir dans ce texte le sens des mots « en partie », qui semblent
indiquer que le prolongement naturel peut être déterminé « en partie » par
des facteurs autres que la « distance » — et de quels facteurs peut-il s’agir, si
ce n’est des aspects physiques, qu’écarte précisément l’expression « quelle
que soit » ? Ce passage se comprendrait donc mieux sans la restriction
exprimée par les mots « en partie » — restriction qui aurait peut-être été
nécessaire si la Cour avait voulu analyser l’article 76 de la convention de
1982 (voir ci-après, par. 61), mais qui ne l’est pas, puisque la Cour, à ce
stade de sa décision, a déjà virtuellement admis que cet article doit être
compris dans un sens compatible avec les critères applicables à la déter-
mination des limites de la zone économique exclusive. Dans ces conditions,

119
PLATEAU CONTINENTAL (OP. DISS. ODA) 129

dire que « les notions de prolongement naturel et de distance ... sont ...
complémentaires » et que l’une et l’autre demeurent « des éléments essen-
tiels » n’est à coup sûr, du moins dans le contexte des 200 milles, qu’une
façon de maintenir en vie le « prolongement naturel » en lui appliquant la
respiration artificielle. C’est ce que semble confirmer le paragraphe 39 de
l'arrêt (analysé plus en détail au paragraphe 62 ci-après), où la Cour ne voit
aucun inconvénient à consacrer le critère de distance et à affirmer que le
critère physique traditionnel du « prolongement naturel » — même sous la
forme d’une zone d’effondrement — ne joue pas «le moindre rôle ».
D'ailleurs, en quoi un critère pourrait-il être « complémentaire » par rap-
port à ce qu’il détermine ? Il m'est difficile de comprendre comment les
notions de prolongement naturel et de distance peuvent être considérées
comme complémentaires. Le présent arrêt, dans la mesure où il se fonde
sur la notion de prolongement naturel invoquée dans l'arrêt de 1969,
n’accorde pas le poids voulu au simple fait que cet arrêt a été prononcé
avant le début de la troisième conférence des Nations Unies sur le droit de
la mer, à une époque où l’on ne connaissait ni le rôle du critère de distance
dans le concept du plateau continental ni l'institution de la zone écono-
mique exclusive, et où l’ère nouvelle du droit de la mer attendait le début
des années soixante-dix pour apparaître.

7. En second lieu, la Cour applique les principes équitables sans voir
que la méthode de l’équidistance n’a jamais été proposée comme une
notion faisant pièce à la règle de l'équité, et qu’au contraire les juges ou
arbitres ont toujours considéré que l’équidistance rentrait clairement dans
le cadre de cette règle. La méthode de l’équidistance, on le verra au cha-
pitre IJ, a joué et continue à jouer un rôle important dans la délimitation du
plateau continental, dans le cadre de l’évolution contemporaine du droit de
la mer, et sans cesser de satisfaire à la notion d’équité.

2. Erreurs dans la définition de la « zone pertinente »
aux fins de l'arrêt

8. Il est des cas où il est difficile et hasardeux de définir les « zones
contestées », « zones pertinentes » ou « zones de délimitation » à retenir
pour délimiter le plateau continental de deux Etats ou plus, et ces diffi-
cultés et ces risques sont multipliés quand la mer qui baigne les rivages des
Etats parties est également entourée d’autres Etats, qui ne sont pas devenus
parties au différend. Dans la présente espèce, la « zone » en question,
n'étant qu'une addition de la « future zone » relevant de la Libye et de la
« future zone » relevant de Malte, n’est pas de nature à intéresser exclu-
sivement les deux Parties au différend, sans affecter aucun Etat tiers. A cet
égard, l'affaire est bien différente de l’affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine (où il s'agissait uni-
quement d’une division à opérer entre le Canada et les Etats-Unis) et même
de Paffaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne) (où
la Cour pouvait plausiblement se borner à envisager une zone limitée, sans

120
PLATEAU CONTINENTAL (OP. DISS. ODA) 130

affecter les intérêts ou les prétentions des Etats tiers). Dans la présente
délimitation entre la Libye et Malte, la région où la ligne devait être tracée
pouvait effectivement comprendre certaines étendues susceptibles d’inté-
resser les Etats tiers.

9. La Cour, lorsqu'elle décrit « la région dans laquelle doit avoir lieu la
délimitation du plateau continental », s’abstient prudemment de préciser
en termes géographiques « la zone en litige entre les Parties » (par. 14).
Toutefois, en expliquant la tâche qui lui incombe, elle adopte une attitude
positive dans la définition de cette « zone » :

« [La] décision ne doit s’appliquer qu’à une aire géographique où
aucune prétention [des Etats tiers] ne s’exerce. Sans doute les Parties
ont-elles en fait invité la Cour ... à ne pas limiter son arrêt à la région
où elles sont seules en présence ; mais la Cour ne pense pas avoir une
telle liberté d’action, vu l’intérêt manifesté par l'Italie à l'égard de
l'instance. » (Par. 21.)

« La présente décision doit ... être d’une portée géographique limi-
tée, de manière à ne pas affecter les prétentions de l’Italie ; autrement
dit elle ne doit porter que sur la zone où, selon les indications qu’elle a
données à la Cour, l’Italie n’émet pas de prétentions sur le plateau
continental. » (Ibid.)

« Une décision restreinte de la sorte ne signifie pas que les principes
et règles applicables à la délimitation dans la zone visée ne soient pas
applicables en dehors de celle-ci, ni que les prétentions formulées par
Pune ou l’autre des Parties sur des étendues de plateau continental
extérieures à la zone soient tenues pour injustifiées. » ([bid.)

« Les limites à l’intérieur desquelles la Cour doit, afin de préserver
les droits des tiers, confiner sa décision en la présente espèce, peu-
vent être ainsi définies d’après les prétentions émises par l'Italie. »
(Par. 22.)

« la Cour s’en tiendra aux étendues sur lesquelles aucun Etat tiers n’a
formulé de revendications » (ibid.).

C’est ainsi que la « zone » s’arrête au méridien 15° 10’ E « qui, selon la
Cour, définit les limites de la zone dans laquelle l’arrêt peut s'appliquer »
(par. 68), et qui correspond tout simplement à la limite occidentale des
revendications italiennes dans la mer Ionienne.

10. En précisant sa tâche aux paragraphes 20 à 23 de l’arrêt, la Cour
utilise onze fois au moins des expressions telles que « prétentions ita-
liennes », « l'intérêt manifesté par l'Italie » et autres locutions semblables,
et une dizaine de fois l’expression « prétentions d’un Etat tiers » ou une
formule analogue. Et, pour la simple raison qu'il s’agit en l'espèce de
prétentions « qu'aucune des Parties n’a qualifiées de manifestement dérai-

12]
PLATEAU CONTINENTAL (OP. DISS. ODA) 131

sonnables » (par. 23), elle confine sa tâche à une « zone » très étroitement
limitée. Il est cependant surprenant de constater que l'arrêt, en évoquant
les prétentions italiennes dans les régions situées en dehors de la « zone »,
ne fait pas une seule allusion aux prétentions correspondantes de Malte
dans les mêmes régions. C’est — parmi d’autres raisons —.ce qui me fait
regretter que la requête à fin d'intervention de l'Italie ait été rejetée. De
Pavis de la Cour, comme elle l’a dit dans son arrêt du 21 mars 1984, les
droits revendiqués par les Etats tiers devraient être sauvegardés par lar-
ticle 59 du Statut (C.L.J. Recueil 1984, p. 26, par. 42), alors que pour ma
part j’exprimais l’opinion que :

« on ne saurait voir dans Particle 59 du Statut la garantie que l’arrét
rendu par la Cour dans une affaire où il s’agit d’un titre opposable à
tous restera sans effet sur les prétentions d’un Etat tiers invoquant ce
même titre » (ibid, p. 109, par. 37).

La Cour raisonne donc aujourd’hui comme elle aurait pu le faire si lin-
tervention de lItalie avait été admise et si les revendications de ce pays
avaient été approuvées : elle définit la zone sur laquelle doit porter sa
décision en fonction des prétentions italiennes.

11. J’estime que, en ce qui concerne la « zone », la Cour fait erreur en
limitant sa tâche à une zone étroite, uniquement pour éviter tout risque
d’empiéter sur les prétentions d’un Etat tiers. En agissant de la sorte, elle
perd de vue le champ du différend entre les deux Parties initiales, man-
quant ainsi au plein exercice de sa juridiction que lesdites Parties avaient le
droit d’escompter. J’ai déjà dit à maintes reprises que je suis en désaccord
avec les arrêts précédents de la Cour où tout le raisonnement était fondé
sur la possibilité de définir les « zones pertinentes » : je songe en particulier
à mon opinion individuelle dans l’arrêt sur la requête à fin d'intervention
de Malte dans l'affaire Tunisie/Libye (C.IJ. Recueil 1981, p. 33-34,
par. 21-23), et à mes opinions dissidentes dans l’arrêt de 1982 sur la même
affaire (C.L.J. Recueil 1982, p. 249-251, par. 147-148) et dans la procédure
sur la requête à fin d'intervention de l'Italie dans la présente espèce (C_LJ.
Recueil 1984, p. 109-110, par. 38-39). Qu'il me soit permis de citer la
conclusion de mon opinion dissidente dans l'affaire Tunisie/ Libye :

«je tiens, avant de conclure, à souligner l’un des grands avantages de
la méthode de l’équidistance...: c’est que l’équité qui est de son
essence reste constante, quelle que soit la « région à considérer aux
fins de la délimitation », et que l’on n’est donc pas soumis à la
nécessité impérieuse de définir cette région, ni de recourir à l’emploi
arbitraire et artificiel de parallèles et de méridiens » (C.LJ. Recueil
1982, p. 273, par. 188).

12. La notion de « zone » est également invoquée par la Cour dans un
contexte différent, celui des calculs de proportionnalité entre les longueurs
de côtes et la zone à diviser. Cette question fera l’objet de la section
suivante.

122
PLATEAU CONTINENTAL (OP. DISS. ODA) 132

3. Erreurs dans l'application du critère de proportionnalité

13. Le critère de la proportionnalité joue un rôle important à l'égard de
la ligne de délimitation proposée. Aux termes de l’arrêt, ce rôle « ne doit
servir qu'à vérifier l'équité du résultat obtenu par d’autres moyens »
(par. 66). La Cour affirme :

« Cette vérification [par la proportionnalité] n'aurait aucun sens si
les « côtes pertinentes » et la « zone pertinente » n’étaient pas définies
avec précision » (par. 67).

Et elle ajoute :

« aucune raison de principe n’empêche d'employer le test de propor-
tionnalité, à peu près de la manière ... qui consiste à déterminer les
«côtes pertinentes » et les « zones pertinentes » de plateau continen-
tal, à calculer les rapports arithmétiques entre les longueurs de côte et
les surfaces attribuées, et finalement à comparer ces rapports, afin de
s'assurer de l'équité d’une délimitation » (par. 74).

14. Si cependant la Cour, en l’espèce, abandonne en faveur du critère de
proportionnalité l’opération qui consiste à déterminer les « zones perti-
nentes » et les « côtes pertinentes », cela tient selon elle à deux difficultés
pratiques : premièrement «le contexte géographique rend la marge de
détermination des côtes pertinentes et des zones pertinentes si large que
pratiquement n’importe quelle variante pourrait être retenue » ; deuxiè-
mement, «Ja zone à laquelle l’arrêt s’appliquera en fait est limitée par
l'existence des revendications d’Etats tiers » (ibid). Sur ce dernier point, la
Cour sait « à quel point il est dangereux de se fonder sur un calcul dont un
élément essentiel a déjà été établi au début de la décision » (ibid.). En effet :
«Il serait illusoire de n’appliquer la proportionnalité qu’aux surfaces
comprises dans ces limites [déterminées par les revendications des Etats
tiers]. » (Zbid.) Pourtant la Cour relève encore deux difficultés graves que
souléverait l'application des « calculs de proportionnalité sur une étendue
plus vaste ».:Elle semble donc renoncer à faire, pour les besoins de la
proportionnalité, tout calcul que ce soit sur la base des zones pertinentes et
des côtes pertinentes, bien qu’ayant affirmé antérieurement, dans le pas-
sage précité : « Cette vérification [par la proportionnalité] n’aurait aucun
sens si les « côtes pertinentes » et la « zone pertinente » n’étaient pas
définies avec précision. » (Par. 67.) Tout ce que dit finalement l’arrêt sur le
critère de la proportionnalité, c’est que :

« si la Cour envisage maintenant l’étendue des zones de plateau de
part et d’autre de la ligne, il lui est possible de se faire une idée
approximative de l’équité du résultat sans toutefois essayer de l’ex-
primer en chiffres. La conclusion de la Cour à cet égard est qu’il n’y a
certainement pas de disproportion évidente entre les surfaces de pla-
teau attribuées à chacune des Parties, au point que l’on pourrait dire

123
PLATEAU CONTINENTAL (OP. DISS. ODA) 133

que les exigences du critère de proportionnalité en tant qu’aspect de
l'équité ne sont pas satisfaites. » (Par. 75.)

*

15. J'ai peine à croire que, sans définir la zone pertinente et les côtes
pertinentes, et donc sans fournir aucun chiffre pouvant servir de base aux
comparaisons, la Cour puisse — selon ses propres termes — réussir à vérifier
l'équité du résultat auquel doit aboutir la ligne de délimitation proposée.
On a plutôt l'impression que, voyant à quel point il était difficile de définir
la zone pertinente et la côte pertinente, elle a renoncé à se servir des chiffres
qui devaient servir de base à l’application du critère de proportionnalité.
Mais n'est-il pas paradoxal que, après avoir affirmé la nécessité de définir
la zone pertinente et les lignes pertinentes pour vérifier l'équité du résultat
de la division de la zone, elle abandonne ensuite cette tâche, au motif
qu’une telle opération s’avérerait impossible ? Il est certes essentiel, pour
appliquer le critère de proportionnalité entre les surfaces de fonds marins
attribuées aux Parties et la longueur de leurs côtes, de définir d’abord
toutes les zones à délimiter et toutes les côtes à mesurer. Encore faut-il
cependant que cette double définition — des zones et des côtes — soit à la
fois complète pour les Parties et exclusive par rapport aux intérêts des tiers.
Définir la zone en omettant l’une quelconque des étendues pouvant être
raisonnablement revendiquées par l’une ou l’autre Partie revient à ne pas
exercer toute sa compétence et aboutit à une erreur. Cela est particuliè-
rement vrai pour les calculs proportionnels, car qui peut dire ce qu’aurait
été la proportion si l’on avait tenu compte de toutes ces étendues ? Une
définition de ce genre devient donc arbitraire et ne signifie rien. Il ne faut
pas oublier ce simple fait mathématique : le résultat d’un critére de pro-
portionnalité partiel, c’est-à-dire qui ne tienne pas compte de certaines
zones auxquelles les Etats intéressés peuvent avoir droit dans le voisinage
immédiat, ne peut donner d’indication sur l’équité finale de la situation
ainsi créée. C’est d’ailleurs un fait que l’arrêt reconnaît (par. 74). Mais
j'estime que l’arrêt aurait dû reconnaître aussi que, pour équitable qu’une
solution puisse paraître dans le présent contexte, limité à dessein, rien ne
garantit qu’elle semblera encore équitable une fois que l’on aura effectué
les autres délimitations et achevé de déterminer toutes les zones de plateau
des deux Parties à la présente affaire. En attendant, il est à craindre que la
Cour n'ait pas facilité la tâche des Etats intéressés comme elle aurait pu le
faire. Or, à long terme, ce qui compte du point de vue de la justice
internationale, c’est que tous les Etats de la région reçoivent ce à quoi ils
ont droit en vertu du droit applicable.

16. La Cour invoque les chiffres de 24 milles et de 192 milles de
longueur, qui représentent respectivement «la côte maltaise de Ras
il-Wardija à la pointe Delimara, en suivant les lignes de base droites à
l'exclusion de l’îlot de Filfla » et « la côte libyenne de Ras Ajdir à Ras
Zarrouk, mesurée selon sa direction générale », pour effectuer un « ajus-
tement de la ligne médiane, afin d’attribuer à la Libye une plus grande

124
PLATEAU CONTINENTAL (OP. DISS. ODA) 134

étendue de plateau » (par. 68). Etant donné que l’on ne saurait parler de
proportionnalité sans préciser les chiffres de la zone et des côtes, je dois
indiquer que, renseignements pris, il y a entre les superficies qui s'étendent
des deux côtés — maltais et libyen — de la ligne de délimitation indiquée
par l'arrêt, et qui relèvent respectivement de Malte et de la Libye à l’in-
térieur de la région bornée par les lignes latérales reliant les points précités
de chacune de ces côtes, un rapport de 1 à 3,8, si lon tient compte
des littoraux auxquels la Cour se réfère pour calculer la « disparité consi-
dérable entre leurs longueurs ». Cependant, compte tenu de mes réserves
sur la zone indiquée plus haut, je proposerai un trapèze hypothétique
caractérisé par un rapport de 1 à 8 entre la petite et la grande base, par des
côtés latéraux d’une longueur égale à celle de la grande base, et par une
petite base faisant face au centre de la grande (supposition analogue à celle
de l'arrêt). Dans un tel cas, l’effet de la véritable ligne d’équidistance (qui
est une courbe, et non une droite parallèle à la base) est un partage
correspondant à un rapport de | à 2,3 ou légèrement plus élevé. Si l’on
prolonge la grande base à l’une de ses extrémités, de telle sorte que sa
longueur totale soit vingt-quatre fois plus grande que celle de la petite base
(situation où l’on se trouverait ici si l’on prenait la côte libyenne de Ras
Ajdir à Ras el-Hilal), la ligne médiane véritable aboutit à un partage de
1 à 4 environ. De plus, pour passer d’un trapèze hypothétique au cas
d'espèce, si l’on compte l'immense poche abritée derrière la ligne droite
idéale qui sert de base à la côte libyenne, c’est-à-dire le golfe de Syrte, la
différence de proportion devient énorme.

17. Que tel ou tel de ces rapports — de 1 à 3,8 par l’effet de la ligne de
délimitation proposée par la Cour, ou de 1 à 2,3, ou de 1 à 4 en conséquence
de la ligne d’équidistance à l’intérieur de mon trapèze hypothétique —
paraisse plus ou moins équitable, c’est ce dont on peut discuter. Cepen-
dant, l’arrêt ne tente pas d’établir en quoi l’application de la méthode de
l’équidistance qui aboutit à de tels rapports donnerait un résultat inéqui-
table. Or, je dois le faire observer, la notion même de Ia ligne médiane,
appliquée à des Etats se faisant face, sous-entend une division propor-
tionnelle de la zone en cause, et ne garantit pas nécessairement l'égalité. Et
c’est à ceux que ce fait embarrasse qu’il incombe d'indiquer quel est le
degré de disparité entre les longueurs de côte qui doit déclencher un
ajustement, et pourquoi.

18. En dernière analyse, il semble que la Cour se soit fourvoyée en
appliquant en l’espèce la notion de proportionnalité utilisée dans l’arrét de
1969. Dans cet arrêt, la proportionnalité servait à vérifier l'équité géogra-
phique dans des étendues où les Etats riverains se trouvaient devant une
ligne médiane établie et un point central situé au milieu de l’ovale que
forme la mer du Nord. En d’autres termes, ce que la Cour voulait dire en
1969, c’est que dans ces circonstances particulières où les Etats intéressés,
étant Etats limitrophes, se trouvaient tous dans la même situation, mais où
Vexistence d’une concavité ou d’une convexité accentuée du littoral pro-
duisait un certain effet de distorsion, la proportion entre les longueurs des
côtes, rectifiée de façon à tenir compte de la direction générale de celles-ci —

125
PLATEAU CONTINENTAL (OP. DISS. ODA) 135

ou, pour m’exprimer comme je le faisais dans ma plaidoirie de 1968, entre
les « façades maritimes » — était en principe utile pour vérifier l'équité
géographique (voir ci-après, par. 69). Mais Parrêt de 1969 n’envisageait
nulle part la possibilité d'appliquer de façon générale le concept de pro-
portionnalité, surtout en cas de délimitation entre Etats se faisant face. Or
la partie de la Méditerranée centrale qui se trouve à moins de 200 milles de
la côte des deux Parties, mais aussi de certains autres Etats, est si étendue,
que la Libye et Malte bordent l’une et l’autre de vastes espaces où les
intérêts des Etats tiers peuvent également entrer en ligne de compte. La
présente espèce ne ressemble donc pas aux affaires du Plateau continental
de la mer du Nord où il y avait une zone prédéterminée à diviser entre les
parties, à l'exclusion de tout autre Etat, et où cette division était dénuée de
pertinence pour la division des étendues extérieures à ladite zone. On
retrouve malheureusement cette erreur d’application du critère de propor-
tionnalité dans les arrêts de 1982 et 1984 (voir ci-après, chap. IID.

4. Erreurs dans l'ajustement de la ligne a’« équidistance »

19. La Cour tente d’abord d’« effectuer ... une délimitation provisoire
selon un critère et une méthode visiblement appelés à jouer dans la pro-
duction du résultat final un rôle important » (par. 60),

« puis [de] confronter cette solution provisoire avec les exigences
découlant d’autres critères pouvant imposer la correction de ce pre-
mier résultat » {ibid.).

Elle commence par tracer, entre la Libye et Malte, une ligne médiane qui
« nest … que provisoire » (par. 63). Mais Parrêt dit :

« Pour … parvenir {à un résultat équitable], le résultat auquel con-
duit le critère de distance doit être confronté avec l’application des
autres principes équitables aux circonstances pertinentes. » (Ibid.)

Après avoir exclu lîle de Filfla du calcul de la ligne médiane provisoire
entre Malte et la Libye, la Cour recherche donc « si d’autres considéra-
tions, y compris le facteur de proportionnalité, doivent l’amener à ajuster
cette ligne » (par. 64). Pour reprendre une autre formule de l'arrêt, la Cour,
après avoir retenu « la ligne médiane comme limite provisoire » (par. 65),
se met en devoir d’en envisager la pondération en équité, en vue d’un
« ajustement » de la ligne d’équidistance (ibid.) ; si l’on préfère, elle retient
une « ligne médiane (en rejetant Filfla comme point de base) dans une
première étape de la délimitation », avant d’imprimer « à la ligne médiane
une translation vers le nord » (par. 73). Je cite encore l’arrêt : « Ayant tracé
la ligne médiane initiale, la Cour a conclu que cette ligne devait être
ajustée » (par. 78).

20. Selon la Cour, la ligne d’équidistance initiale est ajustée dans le but
d'aboutir à « un résultat équitable » (par. 63), ou « dans l'appréciation de
l'équité » (par. 65). Pour cela, l'arrêt tente de considérer toutes les circons-
tances pertinentes, à savoir: « la très grande différence de longueur des

126
PLATEAU CONTINENTAL (OP. DISS. ODA) 136

côtes pertinentes des Parties et le facteur que constitue la grande distance
qui les sépare » (par. 66). Au cours de l'opération de délimitation, il est pris
note de « l’existence d’une très forte différence de longueur des littoraux »,
et l’on attribue « à cette relation entre les côtes l'importance qu’elle mé-
rite », bien que l’arrêt ne cherche pas à « quantifier » l'existence de cette
différence, « ce qui ne serait approprié que pour évaluer à posteriori les
rapports entre les côtes et les surfaces » (ibid.). Pourtant l'arrêt, après avoir
donné le chiffre de 24 milles pour la longueur de la côte maltaise et celui de
192 milles pour la longueur de la côte libyenne pertinente, qualifie la
différence de « si grande qu’elle appelle un ajustement de la ligne médiane,
afin d'attribuer à la Libye une plus grande étendue de plateau » (par. 68).
Voilà, semble-t-il, pourquoi la Cour :

« estime nécessaire, pour qu’une solution équitable puisse être obte-
nue, d’ajuster la ligne de délimitation ... de manière à la rapprocher
des côtes de Malte » (par. 71).

21. A cette fin, la Cour choisit « de déterminer tout d’abord quelle ...
doit être la limite extrême » de cette translation (par. 72). Après avoir
adopté une conception beaucoup trop restrictive de la zone dans laquelle
elle avait compétence pour statuer, elle juge alors bon de définir la déli-
mitation du plateau continental entre la Libye et l’île de Malte, considérée
dans «le cadre géographique d’ensemble » (par. 69), comme « une déli-
mitation entre une partie du littoral méridional et une partie du littoral
septentrional de la Méditerranée centrale » (ibid). Elle définit les îles
maltaises « comme un petit élément du littoral septentrional de la région
considérée, situé notablement au sud de la ligne générale de ce littoral »
(ibid). Et elle retient « une médiane hypothétique entre la Libye et la
Sicile » (par. 72) comme limite extrême de l’ajustement prévu.

22. L’arrêt affirme :

« Dans la zone envisagée par la Cour, les côtes des Parties se font
face et la ligne d’équidistance entre elles est approximativement orien-
tée d’est en ouest, de sorte que l'ajustement de la ligne peut être réalisé
d’une façon simple et satisfaisante en opérant sa translation vers le
nord. » (Par. 71. Les italiques sont de moi.)

L'arrêt adopte comme ligne de référence le méridien 15° 10’ E, qui, cons-
tituant la limite des prétentions de l'Italie, est censé limiter à l’est la zone
pertinente, puis opère une translation de la ligne de délimitation à l’in-
tersection de ces deux lignes. La ligne médiane entre Malte et la Libye
coupant le méridien 15° 10’ E à une latitude de 34° 12’ N environ, et la
ligne médiane imaginaire entre la Libye et la Sicile le coupant à une latitude
de 34° 36’ N environ, la Cour juge qu’« une translation de la médiane
Malte-Libye de 24’ de latitude vers le nord serait donc la limite extrême
d’un tel ajustement » (par. 72). Cette marge de 24’, mesurée sur le méridien
15° 10’, doit, selon la Cour, permettre de prendre en considération les
circonstances pertinentes suivantes :

« primo, le cadre géographique d'ensemble dans lequel les îles mal-

127
PLATEAU CONTINENTAL (OP. DISS. ODA) 137

taises apparaissent comme un accident relativement modeste dans
une mer semi-fermée ; secundo, la disparité considérable des lon-
gueurs des côtes pertinentes des deux Parties » (par. 73).

Ces circonstances entraîneraient « la nécessité d’un certain déplacement
de la limite vers le nord afin de parvenir à un résultat équitable »
(ibid.).

23. Tout en admettant que la méthode adoptée « n’est pas un proces-
sus que l’on puisse immanquablement réduire à une formule chiffrée »
(ibid.), la Cour conclut « qu’une limite correspondant à un déplacement
des trois quarts environ de la distance ... donne un résultat équitable au vu
de toutes les circonstances » (ibid.). Elle propose donc une ligne obtenue
par une translation de 18’ vers le nord sur le méridien 15° 10’ E, pris
comme ligne de référence, et correspondant à une délimitation qui coupe
ce méme méridien 4 une latitude de 34° 30’ N. Par pure coincidence — que
l’arrêt omet de mentionner — ce point d’intersection correspond à l’angle
sud-ouest de la zone revendiquée par l’Italie dans la mer Jonienne.

*

24. La pure coincidence qui fait que le point d’intersection de la ligne de
délimitation et de la ligne de référence se trouve être le même que le point
qui marque la limite au sud-ouest des prétentions italiennes dans la mer
Ionienne est un fait géographique surprenant. Mais, même cela mis à part,
le déplacement du point d’intersection de la ligne de délimitation avec le
méridien 15° 10’ Eest une erreur géographique. Ce déplacement de la ligne
de délimitation sur le méridien 15° 10’ E pris comme ligne de référence n’a
en effet de sens ni du point de vue de l’équidistance, ni du point de vue de la
distance relative entre Malte et la Libye. Certes, ce point particulier de
latitude 34° 12’ N sur la ligne de référence est équidistant de Malte et de la
Libye ; mais il ne l’est que par rapport à la pointe Delimara du côté maltais
et au cap de Homs sur la côte libyenne. Si l’on voulait déplacer la ligne
d’équidistance pour modifier le rapport de proportionnalité, il fallait le
faire sur une ligne reliant directement deux points saillants de chaque côte,
et non pas sur la ligne de référence choisie dans l’arrêt, qui est dénuée de
toute pertinence pour ce qui est de la relation géographique entre les deux
côtes. L’intervalle sur cette ligne entre le point 34° 12’ N, point d’équi-
distance pure et simple entre la Libye et Malte, et le point 34° 36’ N, point
d’équidistance hypothétique entre l’Italie et la Libye, correspond bien à
une différence de 24’, ou 24 milles, sur la ligne de référence — mais sur
celle-ci seulement ; il est donc erroné de tenir pour indifférent le choix de la
ligne de référence. Dans cet intervalle, la Cour choisit le point de 34° 30’ N,
imprimant ainsi à la ligne de délimitation une translation de 18’, soit
18 milles sur la ligne de référence — et il sera effectivement possible de
déplacer la délimitation de 18’, soit 18 milles, en tous ses points. Mais cela
ne signifie pas que la ligne subisse une translation égale aux trois quarts de
la marge (autrement dit, de 18’ sur 24), étant donné que la distance entre la
ligne médiane continentale et la médiane pure et simple entre Malte et la

128
PLATEAU CONTINENTAL (OP. DISS. ODA) 138

Libye varie à chaque méridien, et que par conséquent la distance n’est pas
toujours de 24 milles à toutes les longitudes. De plus, la vraie distance
comprise dans cet intervalle — c’est-à-dire la plus courte distance, qui,
excepté sur la ligne de référence elle-même, ne suit pas une direction
nord-sud — variera elle aussi selon les endroits.

25. De toute manière, il n’existe aucune raison convaincante de dépla-
cer la ligne de délimitation en suivant un méridien qui est en soi sans
rapport géographique avec la Libye et Malte, puisque la ligne de référence
n’a rien à voir avec la distance entre les côtes maltaises et libyennes et que
son choix est simplement dicté par les revendications d’un Etat tiers. À
mon avis, l'arrêt témoigne d’une certaine incompréhension de la géogra-
phie, et le quadrillage conventionnel nord-sud/est-ouest de la cartographie
est sans pertinence pour la division des étendues entre les Etats côtiers. La
latitude et la longitude, malgré leur utilité pour situer un point fixe sur la
carte, ne sauraient constituer le facteur déterminant pour partager une zone
entre deux Etats. La ligne de délimitation proposée par l'arrêt repose
simplement sur illusion créée par la présentation traditionnelle nord-
sud/est-ouest des cartes, et donc, en dernière analyse, sur le plan de
rotation de la Terre, facteur qui n’a pas encore trouvé sa place dans le droit
international. Une situation similaire résultait d’ailleurs de l’arrêt rendu
dans l'affaire Tunisie/ Libye (voir ci-après, par. 72).

26. La Cour considère que la ligne proposée « correspondant à un
déplacement des trois quarts environ de ia distance entre les deux para-
mètres externes ... donne un résultat équitable au vu de toutes les circons-
tances » (par. 73), et que cette ligne est « de nature à assurer entre [les
Parties] un résultat équitable » (par. 78). Elle ne dit pas grand-chose sur le
raisonnement qui lui permet de dire si ladite ligne est « équitable ». L’arrét
précise bien que la ligne médiane initiale est ajustée « pour tenir compte
des circonstances pertinentes de la région » {ibid.). Mais «la disparité
considérable des longueurs des côtes des Parties » et « la distance entre ces
côtes » peuvent difficilement passer pour des circonstances pertinentes
justifiant un « ajustement ». I] faut donc conclure que la Cour, en réalité,
n'utilise pas la « proportionnalité » pour vérifier l'équité du résultat, mais
comme critère pour le tracé de la ligne de délimitation. Comme le dit l'arrêt
lui-même :

« Si l’on compare les côtes de Malte et la côte libyenne de Ras Ajdir
à Ras Zarrouk, il est évident qu’il existe entre leurs longueurs une
disparité considérable, et constituant, selon la Cour, une circonstance
pertinente que devrait refléter le tracé de la ligne de délimitation. »
(Par. 68.)

27. Passons à une question encore plus importante concernant le dépla-
cement vers le nord de la ligne médiane initiale. Selon l’arrêt, cette ligne
devait être « ajustée », ou subir une « translation ». Mais, en traçant la
ligne entre Malte et la Libye, la Cour n’a pas attribué un plein effet à
l'existence de Malte elle-même ; la ligne tracée ne peut donc être une ligne
médiane ou d’équidistance entre les Parties. La méthode suivie dans le

129
PLATEAU CONTINENTAL (OP. DISS. ODA) 139

présent arrêt consiste à voir dans le territoire entier de l’une des Parties une
circonstance spéciale de nature à influer sur une délimitation que la Cour
n’a pas de raison d’effectuer, et qui exclut cette Partie même ! En réalité,
s’il fallait attribuer un effet partiel à Malte, il n’existait en théorie aucune
raison de prendre la ligne médiane Malte-Libye en considération : ce n’est
plus ici qu’un moyen d’ajuster plus facilement la ligne médiane continen-
tale hypothétique Sicile-Libye. On ne peut donc dire que l’arrêt ajuste ou
déplace la ligne d’équidistance Malte-Libye : il ne fait que l’évacuer. On
remarquera d’ailleurs que cette ligne, une fois ajustée ou déplacée, perd
toutes les propriétés inhérentes à la notion d’équidistance. La ligne pro-
posée est simplement un substitut, un succédané de la ligne médiane, et elle
ne saurait représenter un « ajustement » de la ligne médiane entre Malte et
la Libye. S'il existe une ligne médiane à laquelle puisse un tant soit peu
ressembler la ligne « ajustée », c’est peut-être une ligne médiane entre la
Sicile et la Libye, mais certainement pas une ligne médiane entre la Libye et
Malte.

28. Le présent arrét me parait dénoter une conception erronée des
conséquences de la théorie du « demi-effet », telle qu’invoquée dans la
décision de 1977 relative à l'arbitrage franco-britannique. En effet cette
décision accordait un effet partiel à une partie minuscule du territoire de
Pune des parties, considérée comme une circonstance spéciale pertinente à
l'égard des deux parties pour le tracé de la ligne d’équidistance. Il est
évident que le tribunal arbitral avait d’abord tracé une véritable ligne
d’équidistance, puis qu’il avait été suggéré de corriger la ligne de base du
Royaume-Uni de façon à éviter que la situation quelque peu isolée des
petites îles dépendantes que sont les Sorlingues n’exerçe une influence
considérable et excessive sur la délimitation de l’ensemble de la zone. Il
s'agissait d’une situation tout à fait différente de celle de la présente espèce,
où un effet partiel est donné à l’un des pays mêmes ayant demandé la
délimitation (voir ci-après, par. 45).

5. La géographie

29. L'arrêt traduit, semble-t-il, une compréhension insuffisante de la
géographie, notamment en ce qui concerne la notion d'opposition entre les
côtes et la méthode de l’équidistance. Pour moi, la notion d'opposition
s'applique à toutes les côtes qui se font directement face. Dans la Médi-
terranée centrale, pour ce qui est de Malte et de la Libye, il faut entendre
par côtes opposées la totalité de la côte sud-est des îles de Malte, et la côte
libyenne de Ras Ajdir à Ras el-Hilal. D’un point de vue géographique, il
n’y avait pas de raison d’adopter le point 15° 10’ E ou Ras Zarrouk comme
limite orientale de la côte libyenne opposée à Malte. Cela ne veut pas dire
que la côte de Libye jusqu’à Ras el-Hilal soit opposée seulement à Malte :
elle l’est certainement aussi à l'Italie et à d’autres Etats. Mais l'erreur de
l'arrêt est de considérer la relation d’opposition exclusivement par rapport
aux deux Parties, à l’exclusion de tout autre Etat.

30. Deuxièmement, la Cour semble dès le départ interpréter de manière

130
PLATEAU CONTINENTAL (OP. DISS. ODA) 140

erronée ce qu'est l’application pratique de la méthode d’équidistance. Une
ligne médiane n’est pas simplement un compromis entre des configura-
tions qui se font face, ni la moyenne des lignes que l’on peut tracer
parallèlement à des côtes opposées ou à des lignes de base rectilignes.
L'élément déterminant du tracé d’une ligne d’équidistance est constitué
par les saillants ou les convexités de la côte, qui sont déterminés géomé-
triquement — et non pas choisis arbitrairement — au fur et à mesure du tracé
de la ligne de délimitation. Le respect de la géographie suppose la déter-
mination d’une « équidistance » objective, au moyen de la méthode géo-
graphique — ou géométrique — du tracé de l’équidistance, tout à fait
indépendamment de la définition subjective des « côtes pertinentes ». On
peut se reporter à ce sujet à Shalowitz, Shore and Sea Boundaries, volume I
(1962), en particulier pages 232 à 235, et à Hodgson et Cooper, « The
Technical Delimitation of a Modern Equidistance Boundary », Ocean
Development and International Law, volume 3, n° 4, 1976, pages 361 et
suivantes.

CHAPITRE II. RÉEXAMEN DE LA RÈGLE « EQUIDISTANCE-CIRCONSTANCES
SPÉCIALES »

1. Introduction : la troisième conférence des Nations Unies sur le droit
de la mer n’a pas réussi, en 1982, à indiquer des règles positives
de délimitation du plateau continental

31. La convention des Nations Unies sur le droit de la mer de 1982 n’est
pas encore un instrument obligatoire, quarante-six autres ratifications
devant être obtenues avant qu’elle n’entre en vigueur. Néanmoins, au
moment où l’on s'interroge sur les principes et règles du droit de la mer
contemporain, il est impensable de ne pas tenir compte de tous les efforts
déployés dans le grand atelier de cette conférence par un nombre jamais
atteint de personnes venues de toutes les contrées du monde, et cela
pendant une période de gestation d’une durée exceptionnelle (à partir de
1967, année de la première constitution du comité du fond des mers de
l'Organisation des Nations Unies), efforts qui ont abouti à un texte
exhaustif de trois cent vingt articles. Je ne le cède à personne dans l’ap-
préciation des réalisations admirables de la conférence. Je n’arrive cepen-
dant pas à me persuader que la disposition pertinente de la convention
exprime une règle positive — quelle qu’elle soit — régissant spécifiquement
la délimitation du plateau continental. Le texte est le suivant :

« Article 83

1. La délimitation du plateau continental entre Etats dont les
côtes sont adjacentes ou se font face est effectuée par voie d’accord
conformément au droit international tel qu’il est visé à l’article 38
du Statut de la Cour internationale de Justice, afin d’aboutir à une
solution équitable. »

131
PLATEAU CONTINENTAL (OP. DISS. ODA) 141

32. Celibellé peut s’analyser comme suit : premièrement, la convention
dispose que « la délimitation du plateau continental … est effectuée par
voie d’accord ». Ce n’est là que l'aspect procédural du problème et l’on
peut en déduire que toute prétention visant à délimiter unilatéralement le
plateau continental serait considérée comme dépourvue de validité en
droit international. C’est la simple confirmation du fait qu’une règle géné-
rale de comportement dans les relations entre Etats s’applique en matière
de délimitation. Rien ne prescrit une ligne de conduite précise. La solution
de façade consistant à dire qu’en Pabsence d’une règle obligatoire applicable
dans tous les cas la délimitation doit être effectuée par voie d’accord
n’est pas une solution du tout. La règle exigeant que la délimitation se
fasse au moyen d’un accord reste donc une simple règle concernant la
façon de procéder et non une règle indiquant une méthode de délimitation.

33. Cependant cette règle de procédure est soumise à deux paramètres, à
savoir que la délimitation est effectuée « conformément au droit interna-
tional tel qu'il est visé à l’articie 38 du Statut de la Cour internationale de
Justice » et le correctif téléologique « afin d’aboutir à une solution équi-
table ». Mais le simple fait d’invoquer la conformité « au droit interna-
tional tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
Justice » n’aide en rien a trouver une solution en pratique si aucune
précision n’est apportée sur les règles spécialement pertinentes dans toute
la panoplie du droit coutumier, général, positif et conventionnel. De
même, définir le but à atteindre comme étant celui d’une solution équitable
ne donne pas la moindre idée de ce qui la rend équitable dans le cas de la
délimitation du plateau, et ne spécifie pas non plus la méthode qu'il
faudrait suivre pour arriver à une telle solution. Au surplus, étant donné la
liberté contractuelle des Etats, toute partie à un accord est censée le tenir
pour équitable ou, à tout le moins, avoir renoncé au droit d’invoquer
l’inéquité pour tâcher de s’en dégager. La mention de l’équité figurant à
l'article 83, paragraphe 1, bien qu’elle semble énoncer une norme de
caractère juridique, est par conséquent oiseuse en tant que règle de droit :
on peut y voir tout au plus une recommandation sur l’état d’esprit dans
lequel les négociateurs devraient aborder leur tâche.

2. La règle « équidistance-circonstances spéciales »
appliquée à la délimitation d'un plateau continental unique et homogène
selon le critère de la profondeur de 200 mètres

1) La règle de la convention de Genève sur le plateau continental

34. Si la troisième conférence des Nations Unies sur le droit de la mer
n’a pas réussi à proposer une règle applicable à la délimitation du plateau
continental, cela ne signifie pas qu'aucune règle de ce genre n’ait existé
auparavant. Au contraire, la délimitation du plateau continental avait déjà
été réglementée, près d’un quart de siècle plus tôt, par un article de la
convention de Genève sur le plateau continental. Les dispositions appli-
cables de la convention de 1958 étaient ainsi rédigées :

132
PLATEAU CONTINENTAL (OP. DISS. ODA) 142

« Article 6

1. Dans le cas où un même plateau est adjacent aux territoires de
deux ou plusieurs Etats dont les côtes se font face, la délimitation du
plateau continental entre ces Etats est déterminée par accord entre ces
Etats. A défaut d’accord, et à moins que des circonstances spéciales ne
justifient une autre délimitation, celle-ci est constituée par la ligne
médiane dont tous les points sont équidistants des points les plus
proches des lignes de base à partir desquelles est mesurée la largeur de
la mer territoriale de chacun de ces Etats.

2. Dans le cas où un même plateau continental est adjacent aux
territoires de deux Etats limitrophes, la délimitation du plateau
continental est déterminée par accord entre ces Etats. A défaut d’ac-
cord, et à moins que des circonstances spéciales ne justifient une autre
délimitation, celle-ci s'opère par application du principe de l’équidis-
tance des points les plus proches des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale de chacun de ces Etats. »
(Les italiques sont de moi.)

35. Il était trop tôt, en 1958, pour déterminer les principes et règles du
droit international coutumier applicables à certains aspects du plateau
continental, dont le régime venait seulement de se dégager pendant la
période d’après-guerre. La règle de l’équidistance servant à délimiter le
plateau continental avait cependant été déjà proposée dans le projet de
1953 de ia Commission du droit international, et reprise dans son projet
final de 1956. Au cours de la première conférence des Nations Unies sur le
droit de la mer, tenue en 1958, la proposition conjointe Pays-Bas-
Royaume-Uni, pratiquement identique au projet de la Commission, mais
comportant certaines dispositions additionnelles qui ne nous intéressent
pas ici, avait été mise aux voix. Le Royaume-Uni, Etat coauteur, expliqua
dans les termes suivants le raisonnement dont s’inspirait la proposi-
tion :

« La ligne médiane servirait toujours de base pour la délimitation.
Si les deux Etats intéressés acceptaient de prendre comme ligne de
délimitation la ligne médiane, il ne serait pas nécessaire de procéder à
d’autres négociations ; si des circonstances spéciales semblaient indi-
quer qu’il convient de s’écarter de la ligne médiane, une autre ligne de
délimitation pourrait être établie par voie de négociation, mais la ligne
médiane servirait toujours de point de départ. » (Conférence des
Nations Unies sur le droit de la mer, Documents officiels, vol. VE,
p. 92.) (C.LJ. Recueil 1982, p. 187-188, par. 52.)

La proposition fut adoptée par 36 voix contre 0 avec 19 abstentions à la
Quatrième Commission, et finalement approuvée en plénière par 63 voix
contre 0 avec seulement 2 abstentions. Le fait qu’en 1958 la première
conférence des Nations Unies sur le droit de la mer, à laquelle participaient
la plupart des Etats alors indépendants, ait adopté ce texte fondé sur un
projet dont la Commission du droit international poursuivait l’élaboration

133
PLATEAU CONTINENTAL (OP. DISS. ODA) 143

depuis 1951, que cette disposition ait subsisté comme règle convention-
nelle depuis 1964, année de l’entrée en vigueur de la convention de 1958, et
qu’elle demeure valide aujourd’hui pour cinquante-trois nations, aurait dû
retenir l’attention de la Cour.

36. En stipulant que «la délimitation du plateau continental ... est
déterminée par accord » la convention de 1958 insistait déjà, bien évidem-
ment, sur l’importance de la volonté concordante des Etats intéressés.
Cependant, à la différence de la convention de 1982, celle de 1958 énonçait
vraiment les règles positives de délimitation du plateau continental. Selon
moi, cet élément a été en général mal compris. L’intention implicite de
l'article 6 était, me semble-t-il, très vraisemblablement la suivante : qu’il
s'agisse d’un accord ou d’une délimitation impartiale par tierce partie, les
principes et règles du droit international à appliquer sont que, à moins
qu’une autre méthode ne soit justifiée par des circonstances spéciales, la
délimitation est la ligne médiane dans le cas d’Etats qui se font face et, dans
le cas d’Etats limitrophes, elle est déterminée par l’application du principe
d’équidistance. Autrement dit, on peut interpréter la convention comme
faisant de la méthode « équidistance-circonstances spéciales » la base de la
délimitation par voie normale d’accord ef de la délimitation par tierce
partie.

ii) L'arrêt rendu par la Cour en 1969 dans les affaires du Plateau continental
de la mer du Nord

37. Dans les affaires du Plateau continental de la mer du Nord, la Cour a
effectivement reconnu la valeur de la règle « équidistance-circonstances
spéciales », non pas, il est vrai, comme règle de droit international cou-
tumier, mais seulement comme règle conventionnelle. Elle a dit alors :

«la convention ... [de 1958] n’a ni consacré ni cristallisé une règle de
droit coutumier préexistante ou en voie de formation selon laquelle la
délimitation du plateau continental entre Etats limitrophes devrait
s’opérer, sauf si les Parties en décident autrement, sur la base d’un
principe équidistance-circonstances spéciales. Une règle a bien été
établie par l’article 6 de la convention, mais uniquement en tant que
règle conventionnelle. » (C.1.J. Recueil 1969, p. 41, par. 69.)

Il me paraît très important de comprendre (comme le tribunal arbitral
franco-britannique l’a fait en 1977) qu’en 1969 la Cour n’a pas nié cette
règle, mais qu’au contraire elle en a mesuré la grande valeur. Il semble y
avoir à cet égard certains malentendus au sujet de l’arrêt de 1969. Durant
l'instance la République fédérale d'Allemagne elle-même, qui était ferme-
ment opposée au recours à l’équidistance stricte en ces affaires, avait été
d'avis que, s’il fallait éviter une application rigide de l’équidistance et
modifier, dans certains cas, les bases de sa construction, une règle sem-
blable ne soulevait pas d’objection. Et pour finir la Cour elle-même a
reconnu que la méthode de l’équidistance présentait certains avantages.

134
PLATEAU CONTINENTAL (OP. DISS. ODA) 144

Ainsi la Cour, dans son arrêt de 1969, n’a pas nié les vertus intrinsèques de
l’équidistance en tant que telle.

38. Si l’arrêt de 1969 n’a pas retenu la méthode de l’équidistance, ce
n’est pas apparemment parce que cette méthode était inapplicable en
elle-même, mais pour les raisons que laisse transparaître l’arrêt (par. 89) : à
savoir l'existence de prétentions convergentes de plusieurs Etats et de
diverses irrégularités, par exemple la concavité ou la convexité du littoral
dans la région de la mer du Nord, de sorte que, de l’avis de la Cour, l'emploi
pur et simple de la méthode de l’équidistance eût abouti à un résultat
déraisonnable. Si les lignes de base avaient été ajustées pour rectifier
l'irrégularité des côtes, la Cour aurait sans doute hésité à refuser tout
mérite à la méthode de l’équidistance. Bien que l’arrêt ait été adopté par
11 voix contre 6, la décision de la Cour et les opinions dissidentes de plu-
sieurs juges ne paraissent pas grandement différer dans le jugement
qu’elles portent sur l’équidistance. Ce qui compte, c’est la façon dont la
Cour a évalué les circonstances spéciales qui autorisaient à s’écarter d’une
application stricte de l’équidistance. La Cour, il est vrai, n’a pas présenté
l’équidistance comme une règle, mais en réalité les facteurs à prendre en
considération au cours des négociations, indiqués dans le dispositif de
l'arrêt, n’étaient autres que ceux qui permettaient de faire exception à la
règle de l’équidistance. En particulier les facteurs mentionnés aux ali-
néas 1, «la configuration générale des côtes des Parties et la présence de
toute caractéristique spéciale ou inhabituelle », et 3, « le rapport raison-
nable ... entre l’étendue des zones de plateau continental relevant de l'Etat
riverain et la longueur de son littoral mesurée suivant la direction générale
de celui-ci », concordaient exactement avec ce à quoi tendait la République
fédérale d'Allemagne en soutenant qu’il fallait tenir compte de la macro-
géographie dans l'application de la méthode de léquidistance (C.L.J.
Mémoires, Plateau continental de la mer du Nord, vol. II, p. 195).

il) La décision de 1977 en Parbitrage franco-britannique

39. Un différend entre le Royaume-Uni et la France, relatif à la déli-
mitation du plateau continental séparant ces deux pays dans la Manche et
dans la région qui s'étend vers l’océan Atlantique, a été porté devant un
tribunal arbitral spécial, qui a rendu sa décision unanime le 30 juin 1977.
Cette décision est un exemple d’interprétation et d'application correctes de
la règle « équidistance-circonstances spéciales ». Le Royaume-Uni et la
France étant tous deux parties à la convention de 1958, la portée de la
réserve formulée par la France lors de son adhésion à la convention et des
objections opposées à cette réserve par le Royaume-Uni devait être élu-
cidée. Le tribunal arbitral a estimé que :

« l'application ou la non-application des dispositions de la conven-
tion, et en particulier de l’article 6, n’entraînera guère de différences

135
PLATEAU CONTINENTAL (OP. DISS. ODA) 145

pratiques, voire aucune, quant au tracé effectif de la ligne de délimi-
tation dans la zone d’arbitrage » (décision, par. 65),

et aussi que :

«les dispositions de l’article 6 ne précisent pas les conditions d’ap-
plication de la règle équidistance-circonstances spéciales ; de plus,
cette règle et les règles du droit coutumier ont un même objet : une
délimitation qui soit conforme au principe de l'équité. Le tribunal
estime par conséquent que les règles du droit coutumier sont perti-
nentes et en vérité essentielles pour interpréter et compléter les dis-
positions de l’article 6. » (Jbid., par. 75.)

Ces questions ne présentent pas de pertinence directe aux fins présentes, de
sorte qu’il suffira peut-être de rechercher ici comment la règle « équidis-
tance-circonstances spéciales » a été interprétée dans la décision de
1977.

40. La décision a correctement interprété la règle qui se dégage de la
convention de 1958 dans le passage suivant :

« L'article 6 ne formule pas le principe de l’équidistance et les
« circonstances spéciales » comme étant deux règles séparées. La règle
énoncée par cet article pour chacune des deux situations constitue une
seule règle, combinant « équidistance-circonstances spéciales » (ibid.
par. 68),

et encore:

« le fait que l’on se trouve en présence d’une règle combinant équi-
distance-circonstances spéciales signifie que l’obligation d’appliquer
le principe de l’équidistance est toujours subordonné à la condition :
«à moins que des circonstances spéciales ne justifient une autre
délimitation » ... En résumé, le rôle de la condition relative aux « cir-
constances spéciales », posée à l’article 6, est d’assurer une délimita-
tion équitable ; en fait, la règle combinant équidistance-circonstances
spéciales constitue Pexpression particulière d’une norme générale
suivant laquelle la limite entre des Etats qui donnent sur le même
plateau continental doit, en absence d’accord, être déterminée selon
des principes équitables ... [MJjéme sous l'angle de l’article 6, la ques-
tion de savoir si le principe de l’équidistance ou quelque autre mé-
thode permet d’aboutir à une délimitation équitable est très largement
une question d'appréciation qui doit être résolue à la lumière des
circonstances géographiques et autres. En d’autres termes, même sous
l'angle de Particle 6, ce sont les circonstances géographiques et autres
qui, dans chaque espèce, indiquent et justifient le recours à la méthode
de l’équidistance comme étant le moyen de parvenir à une solution
équitable, plutôt que la vertu propre de cette méthode qui ferait d’elle
une règle juridique de délimitation. » ({bid., par. 70.)

136
PLATEAU CONTINENTAL (OP. DISS. ODA) 146

41. La décision a aussi bien assimilé la portée de l’arrêt rendu par la
Cour en 1969 dans les affaires du Plateau continental de la mer du Nord:

« la Cour [internationale de Justice] a fait certaines observations qui
étaient d’un caractère purement général et qui ont trait à l’application
du principe de l’équidistance en tant que moyen d’aboutir à une
délimitation équitable, applicabilité qui varie en fonction des situa-
tions géographiques différentes. Ces observations, auxquelles le tri-
bunal arbitral s'associe de manière générale, indiquent que l’applica-
bilité de la méthode de l’équidistance, ou de toute autre méthode, en
tant que moyen d’aboutir à une délimitation équitable du plateau
continental, dépend toujours de la situation géographique particu-
lière. En bref, il n’y a jamais, que l’on se fonde sur le droit coutumier
ou sur l’article 6, alternative d’une liberté complète du choix de la
méthode ou d’une absence de toute liberté de choix ; car Papplicabi-
lité, c’est-à-dire le caractère équitable de la méthode, est toujours
fonction de la situation géographique particulière. » (Zbid., par. 84.)

« Quant aux observations de la Cour sur le rôle du principe de
Péquidistance, elles sont loin de dénier toute valeur à la méthode de
délimitation par l’équidistance ; ce que la Cour a refusé, c’est de
considérer cette méthode comme obligatoire en droit coutumier. « On
n’a jamais douté », a dit la Cour, « que la méthode de délimitation
fondée sur l’équidistance soit une méthode extrêmement pratique
dont l’empioi est indiqué dans un très grand nombre de cas » (C_LJ.
Recueil 1969, par. 22) ; et la Cour a ajouté ceci : « il est probablement
exact qu’aucune autre méthode de délimitation ne combine au méme
degré les avantages de la commodité pratique et de la certitude dans
l'application » (ibid., par. 23). » Ubid, par. 85.)

42. Pour tracer la ligne de délimitation entre le Royaume-Uni et la
France à travers la Manche là où leurs côtes se font face, les deux Etats
étaient convenus de delimiter en principe selon la ligne médiane, et le
tribunal n’a vu:

« aucune raison pour s’écarter de l’opinion des parties, à savoir que la
méthode applicable dans la Manche est en principe de tracer une ligne
médiane équidistante des côtes de chaque partie ; cette opinion est
conforme à la fois à l’article 6 de la convention et au droit coutu-
mier tel qu’il a été exposé par la Cour internationale de Justice » (ibid,
par. 87).

43. De fait, à l’est des îles Anglo-Normandes, les parties s’étaient mises
d’accord pour adopter une ligne « simplifiée » fondée sur la ligne médiane,
représentée par la ligne tracée du point A au point D sur la carte jointe à la
décision. A l’ouest des îles Anglo-Normandes, elles s'étaient entendues de
la même manière sur une ligne « simplifiée » reposant sur la ligne médiane,
sauf que, entre les points F et G, le statut d’Eddystone Rock comme point
servant à mesurer la distance restait à préciser ; pour finir le tribunal
arbitral a tenu compte de ce rocher en traçant la ligne médiane. Même dans

137
PLATEAU CONTINENTAL (OP. DISS. ODA) 147

la région où les îles Anglo-Normandes pouvaient avoir un certain effet,
autrement dit dans le segment entre les points D et E, les deux parties ont
admis que

« le cadre géographique et juridique de la délimitation de la limite est
celui d'Etats dont les côtes se font face et que, par conséquent, la
limite devrait, en principe, être la ligne médiane. Les parties sont
cependant en désaccord complet sur le rôle qu’il convient de recon-
naître aux côtes des îles Anglo-Normandes en tant que côtes du
Royaume-Uni « faisant face» à celles de la France. » (Décision,
par. 146.)

Le tribunal arbitral a estimé que la situation appelait une double solution.
En premier lieu, il a décidé que la délimitation primaire entre les parties
devait étre une ligne médiane reliant le point D du segment est convenu au
point E du segment ouest convenu. La deuxième partie de la solution
proposée par le tribunal arbitral consistait à laisser aux îles Anglo-Nor-
mandes une zone de 12 milles, sauf là où les mers territoriales des deux
parties étaient à délimiter. Bref, dans toute la région de la Manche, la ligne
d’équidistance a été conservée en principe, sauf là où Eddystone Rock a été
pris en considération, et il n’a pas été tenu compte des îles Anglo-Nor-
mandes pour mesurer l’équidistance.

44. D’autre part, dans la région atlantique, sur laquelle les parties
étaient en complet désaccord, il ne s’agissait pas de tracer la ligne dans une
zone comprise entre elles, mais dans des étendues de haute mer où leurs
côtes ne se faisaient plus face. A cet égard, le tribunal arbitral a bien mesuré
le caractère exhaustif de l’article 6 de la convention de 1958 et il a déclaré ce
qui suit :

« Le caractère général des dispositions de Particle 6 et l’absence
d'indications contraires dans les travaux préparatoires de cet article
ou dans la pratique des Etats confirment l’idée que l’article 6 traite la
question de la délimitation du plateau continental de façon exhaustive
et qu’en principe toutes les situations sont couvertes soit par l'alinéa |
soit par l'alinéa 2 de cet article. » ({bid., par. 94.)

« Les règles de délimitation prescrites aux alinéas | et 2 sont les
mêmes, et c’est la relation géographique réelle entre les côtes des deux
Etats qui détermine leur application. Ce qui importe, c’est qu’au
moment d'établir si la méthode de l’équidistance convient en tant que
moyen d’effectuer une délimitation « juste » ou « équitable » dans la
région atlantique, le tribunal tienne compte, d’une part, du rapport
latéral entre les deux côtes lorsqu’elles aboutissent au plateau conti-
nental de la région et, d’autre part, de la grande distance sur laquelle
ce plateau continental s'étend au large de ces côtes.» (Ibid,
par. 242.)

Ensuite le tribunal a bien présenté le cas de la limite latérale, dans les
termes suivants :

138
PLATEAU CONTINENTAL (OP. DISS. ODA) 148

« Alors que, dans le cas d’Etats « se faisant face », une ligne mé-
diane aura pour effet normal une délimitation qui sera dans l’en-
semble équitable, une ligne d’équidistance latérale qui se prolonge loin
au large des côtes d’Etats limitrophes pourra souvent produire une
délimitation inéquitable en raison de l’effet déformant de caractéris-
tiques géographiques particulières. En bref, c’est l’effet combiné du voi-
sinage immédiat des deux Etats et du prolongement vers le large de la
limite latérale sur une grande distance qui peut créer une situation
inéquitable et qui est à la base de la distinction entre les situations où
les côtes sont « limitrophes » et celles où les côtes « se font face. »
(Décision, par. 95.)

45. Dans la région atlantique, le tribunal arbitral a donc proposé la ligne
médiane du point J au point L, ce dernier équidistant d’Ouessant (ile
française) et des Sorlingues (îles anglaises). A partir du point L, à l’ouest, le
tribunal a estimé que :

«il faut donc tenir compte de l’effet de déviation qu’exercent les
Sorlingues sur le tracé de la ligne dans la région atlantique si l’on
donne plein effet à ces îles en appliquant la méthode de léquidistance.
En principe, comme le tribunal arbitral l’a décidé, la ligne de déli-
mitation dans le reste de la région atlantique doit être fixée par la
méthode de l’équidistance mais en ne donnant qu’un demi-effet aux
Sorlingues. En conséquence, la ligne reliant le point K au point L, ce
dernier point étant un point auquel les Sorlingues exercent plein effet,
n’est prolongé que sur une brève distance à l’ouest, jusqu’à ce qu’elle
coupe, au point M, la ligne d’équidistance qui ne donne qu’un demi-
effet aux îles Sorlingues. A partir du point M, comme il est indiqué au
paragraphe 251, la ligne de délimitation suit la ligne qui divise en deux
la zone formée, au nord, par la ligne d’équidistance tracée à partir
d’Ouessant et des Sorlingues, et, au sud, par la ligne d’équidistance
tracée à partir d'Ouessant et de Land’s End, c’est-à-dire sans les îles
Sorlingues. » ([bid., par. 253-254.)

Bref, l’équidistance a donc joué un rôle décisif même dans la région
atlantique, où il fallait tracer la limite latérale, et seule la situation géo-
graphique des îles tant anglaises que françaises a été reconnue comme un
motif de s’en écarter. La seule question était celle des circonstances géo-
graphiques entrant dans le calcul de l’équidistance, mais la règle de l’équi-
distance elle-même n’a jamais été abandonnée.

3. La règle « équidistance-circonstances spéciales »
à la troisième conférence des Nations Unies sur le droit de la mer

46. Point n’est besoin de s’attarder sur le processus qui a amené la
troisième conférence des Nations Unies sur le droit de la mer à ne pro-
poser, en dehors d’une disposition creuse, aucun ensemble positif de règles
relatives à la délimitation du plateau continental. On notera cependant que,

139
PLATEAU CONTINENTAL (OP. DISS. ODA) 149

si la troisième conférence s’est montrée incapable de proposer la règle
« équidistance-circonstances spéciales » et n’a par ailleurs rien suggéré
d’autre au terme de ses travaux, la possibilité d’une règle semblable était
fort loin d’avoir été négligée. A la troisième session, tenue en 1975, le
président de la troisième conférence proposa que le président de chacune
des trois principales commissions élabore un texte unique de négociation
sur les sujets dont sa commission était saisie en tenant compte de toutes les
discussions — officielles et officieuses — qui avaient eu lieu jusque-là, étant
entendu cependant que ces textes n’engageraient aucune délégation et ne
constitueraient pas un texte négocié ni un compromis accepté, et qu'ils
serviraient simplement de base de négociation. Le dernier jour de la ses-
sion, le président de la deuxième commission (qui s’occupait du droit de la
mer en général) établit le premier texte sous la forme du texte unique de
négociation officieux. Les dispositions pertinentes de ce texte ne diffé-
raient pas beaucoup de celles de la convention de 1958, en ce sens que la
règle « équidistance-circonstances spéciales » était conservée, mais sous
une forme quelque peu changée. Le texte unique de négociation officieux
disposait :

« La délimitation du plateau continental entre Etats adjacents ou se
faisant face est effectuée par accord entre eux selon des principes
équitables, moyennant l’emploi, le cas échéant, de la ligne médiane
ou de l’équidistance et compte tenu de toutes les circonstances per-

* tinentes. » (Troisième conférence des Nations Unies sur le droit de
la mer, Documents officiels, vol. IV, p. 168.)

Le texte unique de négociation officieux fut repris en 1976 dans le texte
unique de négociation revisé, avant de devenir le paragraphe 1 de l’ar-
ticle 83 du texte de négociation composite officieux de 1977, La conférence
avait décidé que le texte de négociation composite aurait un caractère
officieux et serait placé sur le même plan que le texte unique de négociation
officieux et le texte unique de négociation revisé, qu’il devait s’agir uni-
quement d’un instrument de travail et d’une base de négociation, et que les
délégations continueraient d’avoir toute latitude pour proposer des modi-
fications en vue de faciliter la réalisation d’un consensus.

47. La troisième conférence des Nations Unies sur le droit de la mer a
achoppé vers 1978 sur ce point particulier. On s’est efforcé alors par tous
les moyens d'arriver à un compromis entre les partisans et les adversaires
de la ligne d’équidistance. Le texte de compromis proposé en 1980 par le
président du septième groupe de négociation a été repris dans le texte de
négociation composite officieux/revision 2, et il est demeuré tel quel dans
le projet de convention (texte officieux), c’est-à-dire dans le texte de
négociation composite officieux/revision 3 de 1980. Ce texte est ainsi
conçu :

« La délimitation ... du plateau continental entre Etats dont les
côtes se font face ou entre Etats adjacents est effectuée par voie
daccord, conformément au droit international. Un tel accord se fait

140
PLATEAU CONTINENTAL (OP. DISS. ODA} 150

selon des principes équitables, moyennant l'emploi, le cas échéant, de
la ligne médiane ou de la ligne d’équidistance et compte tenu de tous
les aspects de la situation dans la zone concernée. » (Troisième con-
férence des Nations Unies sur le droit de la mer, Documents officiels,
vol. XIII, p. 86.)

Cette disposition a fait partie du texte jusqu’en août 1981. Or, la veille
méme de la cléture de la reprise de la dixiéme session, lors de ce qui a été
pratiquement la derniére réunion utile de la conférence, le président de
la troisième conférence a présenté un document intitulé « Proposition
concernant la délimitation », où il suggérait un texte, devenu depuis l’ar-
ticle 83 de la convention de 1982. Ce texte inédit n’avait fait l’objet d’aucun
débat, mais le lendemain, 28 août 1981, tout dernier jour de la session, les
présidents des deux groupes opposés se sont généralement prononcés en sa
faveur, et le collège a décidé de l’incorporer dans le projet de convention.
Dans son document le président déclarait qu’au cours des consultations il
avait

«eu l'impression que la proposition avait recueilli un appui large et
ferme auprès des deux groupes de délégation les plus directement
intéressés, ainsi qu’au sein de la conférence dans son ensemble »
(A/CONF.62/SR.154, p. 2) [traduction du Greffe].

48. Il ressort de l'historique de la rédaction de cette disposition parti-
culière que l’article 83 de la convention de 1982 constitue une règle fourre-
tout, propre à satisfaire les tenants des deux thèses, et c’est bien là que
réside son mérite. Mais si l’on considère à quel point il est difficile d’ex-
traire de ces dispositions un sens positif, il semble que la satisfaction
qu’elles ont pu inspirer était celle, essentiellement négative, de constater
que l’adversaire n’avait pas eu expressément gain de cause. Pourtant, s’il
faut bien reconnaître le côté très limité des textes de négociation, force est
de constater que la règle « équidistance-circonstances spéciales », tout au
long de la troisième conférence des Nations Unies sur le droit de la mer, a
été l’une des grandes prémisses des discussions.

4. La règle « équidistance-circonstances spéciales » dans la délimitation
d’un plateau continental unique et homogène selon le critère
de distance des 200 milles

49. Ainsi, pour finir, la règle « équidistance-circonstances spéciales »,
adoptée — du moins de lege ferenda — sans aucune objection à la première
conférence des Nations Unies sur le droit de la mer, et prise comme base de
négociation durant toute la troisième conférence, n’a pas été expressément
mentionnée comme règle en vigueur dans la convention de 1982. On
pourrait voir là l’effet d’une revision de la notion même de plateau conti-
nental ; aussi n'est-il pas inintéressant d'examiner comment celle-ci a
évolué depuis 1958.

141
PLATEAU CONTINENTAL (OP. DISS. ODA) 151

i) Parallélisme nouveau entre plateau continental interne et externe

50. (Les textes de la convention de 1958 et de la convention de 1982.)
Les conceptions relatives à la limite externe du plateau continental ont
considérablement varié au cours de la période écoulée. La convention de
1958 définit le plateau continental en ces termes :

« Article 1. ... L'expression « plateau continental » est utilisée pour
désigner a) le lit de la mer et le sous-sol des régions sous-marines
adjacentes aux côtes … jusqu’à une profondeur de 200 mètres ou,
au-delà de cette limite, jusqu’au point où la profondeur des eaux
surjacentes permet l’exploitation des ressources naturelles desdites
régions. »

Cette définition a été modifiée comme suit dans le texte unique de né-
gociation officieux de 1975, tout premier projet établi par la troisième
conférence des Nations Unies sur le droit de la mer :

« Article 62. Définition du plateau continental

Le plateau continental d’un Etat côtier comprend les fonds marins
et leur sous-sol au-delà de sa mer territoriale, sur toute l'étendue du
prolongement naturel du territoire terrestre de cet Etat jusqu’au
rebord externe de la marge continentale, ou jusqu’à 200 milles marins
des lignes de base à partir desquelles est mesurée la largeur de la mer
territoriale, lorsque le rebord externe de la marge continentale se
trouve à une distance inférieure. »

La disposition du texte unique de négociation officieux a été reproduite
sans changement dans l’article 64 du texte unique de négociation revisé de
1976 — article 76 du texte de négociation composite officieux de 1977. L’ar-
ticle 76, paragraphe 1, de la convention de 1982 l’a reprise telle quelle.
Avec quelques dispositions complémentaires, on y trouve la définition
suivante :

« 1. Le plateau continental d’un Etat côtier comprend les fonds
marins et leur sous-sol au-delà de sa mer territoriale, sur toute l’éten-
due du prolongement naturel du territoire terrestre de cet Etat jus-
qu’au rebord externe de la marge continentale, ou jusqu’à 200 milles
marins des lignes de base à partir desquelles est mesurée la largeur de
la mer territoriale, lorsque le rebord externe de la marge continentale
se trouve à une distance inférieure.

3. La marge continentale est le prolongement immergé de la masse
terrestre de l’Etat côtier ; elle est constituée par les fonds marins
correspondant au plateau, au talus et au glacis ainsi que leur sous-sol.
Elle ne comprend ni les grands fonds des océans, avec leurs dorsales
océaniques, ni leur sous-sol. »

142
PLATEAU CONTINENTAL (OP. DISS. ODA) 152

51. Historique.) La définition nouvelle du plateau continental, qui
n'avait pas été envisagée en 1958, a fait son apparition vers la fin des années
soixante et au début des années soixante-dix. Que s’était-il donc passé dans
l'intervalle ? C’était l’époque où la possibilité pratique d’extraire du pé-
trole, non seulement du plateau continental mais aussi de la marge conti-
nentale, était devenue une réalité. Vers la fin des années soixante, les
grandes compagnies pétrolières poussaient les Etats-Unis à étendre leur
souveraineté sur les fonds marins bien au-delà de l’isobathe des 200 mètres,
pour inclure le rebord de la marge continentale, où désormais il était
techniquement et commercialement possible d’exploiter les gisements
pétrolifères. D’autre part, les compagnies désiraient éviter que, par des
mesures de nationalisation ou de confiscation, les pays en développement
ne portent atteinte à leurs intérêts et à leurs investissements dans ces zones
plus vastes, au large de leurs côtes, où elles pouvaient être titulaires des
permis. Les Etats-Unis présentèrent en 1970 à la commission du fond des
mers des Nations Unies un projet de convention (A/AC.138/25) qui pré-
voyait une zone internationale de fonds marins s'étendant au-delà du pla-
teau continental défini par l’isobathe des 200 mètres ; ils proposaient d’y
créer une zone internationale de tutelle, comprenant la marge continentale
au-delà du plateau continental, où chaque Etat côtier pourrait octroyer des
permis, assurer la surveillance et exercer son autorité, et prélever une frac-
tion des redevances ou du produit de l'exploitation des ressources. L’inten-
tion véritable des Etats-Unis était, semble-t-il, de donner à la marge conti-
nentale le statut d’une zone internationale de fonds marins placée sous
le contrôle des Etats côtiers, tout en prévoyant une protection internatio-
nale des investissements effectués contre toute nationalisation ou confis-
cation arbitraire décidée par ces Etats. En 1973 les Etats-Unis revisèrent
leur position et avancèrent l’idée d’une zone côtière d'intérêt économique
du fond des mers, qui devait s’étendre jusqu’au rebord inférieur du talus
continental, où seraient imposées certaines restrictions à la nationalisation
ou à la confiscation des permis déjà accordés (A/AC.138/SC.IT/L.35).
Si ce nouveau projet s’opposait apparemment au projet de conven-
tion présenté par le même pays en 1970, les buts des deux propositions
n'étaient pas très différents en réalité. On considérait de plus en plus
généralement que, quelle que soit l'interprétation donnée au critère d’ex-
ploitabilité de l’article 6 de la convention de 1958, la référence fondamen-
tale de l’isobathe des 200 mètres, retenue pour définir la limite du plateau
continental, ne pouvait pas être conservée, dans la mesure où la souverai-
neté nationale devait s’étendre à toute la zone où des ressources pétrolières
pouvaient être présentes.

52. (Apparition du critère de distance.) Pourtant la géologie et la géo-
morphologie des zones côtières varient considérablement suivant les
régions. A certains endroits le plateau continental (et la marge continen-
tale) s’étend très loin de la côte, tandis qu'ailleurs les fonds côtiers plongent
brusquement jusqu'aux grands fonds océaniques. Pour cette raison, et afin
de compenser leurs handicaps géomorphologiques et géologiques, les Etats
à plateau continental très étroit ont eu l’idée de définir (juridiquement) le

143
PLATEAU CONTINENTAL (OP. DISS. ODA) 153

plateau continental en fonction d’un critère de distance détaché en fait de
la géologie ou de la géomorphologie des fonds marins. Ils entendaient en
effet se voir attribuer des zones plus importantes et s'assurer, par référence
à une certaine distance de la côte, une étendue minimum de zones sous-
marines réservées, au-delà même de leur plateau continental géologique
restreint, et indépendamment de l’existence effective de gisements pétro-
lifères. Cette tendance coincidait avec apparition de la nouvelle notion de
zone Sconomique exclusive, qui a fortement influencé le régime du plateau
continental. En ce qui concerne cette zone économique exclusive, notion
qu’allait rapidement consacrer le droit international, la limite de 200 milles
était la seule à avoir jamais été proposée et elle avait été acceptée d’entrée,
bien que ce chiffre de 200 ne corresponde à aucune nécessité et ait seu-
lement été suggéré par certains pays latino-américains vers la fin des
années quarante comme limite de leur souveraineté maritime. Il était
cependant compréhensible que ce chiffre puisse servir de critère de dis-
tance en matière de plateau continental. |

53. (L’incorporation de la marge continentale dans le prolongement
naturel du territoire terrestre.) Le ralliement de plus en plus général au
critère des 200 milles pour définir le plateau continental ne mettait pas
pour autant un frein à la revendication d’une zone encore plus large, allant
jusqu’au pied de la marge continentale, comme réservoir potentiel de
ressources pétrolières. Des Etats dotés d’un plateau continental géologique
de grande dimension prétendaient que la zone de 200 milles n’était pas
suffisante et revendiquaient au titre de leur plateau continental des éten-
dues de fonds marins au-delà de 200 milles. Etant donné qu’il existe des
ressources pétrolières non seulement dans le plateau continental lui-même
mais aussi dans la marge continentale au-delà du plateau, l'interprétation
juridique de la notion de plateau continental devait être la plus large
possible et englober le rebord externe de la marge continentale. C’est dans
cette perspective que se place la formulation par la Cour de la notion de
prolongement naturel, apparue pour la première fois dans l’arrêt de 1969 et
constamment associée depuis à la notion de plateau continental.

54. (Le « prolongement naturel » dans l’arrêt de 1969.) En réalité, le
recours à cette notion dans l’arrêt de 1969 semble avoir été généralement
mal compris car on lui a attaché une importance excessive, contrairement
aux intentions véritables de l'arrêt, qui ne visait qu’à préciser le droit de la
délimitation du plateau continental. La Cour a dit et répété que le « plateau
continental est le prolongement naturel [du territoire terrestre] sous la
mer » (C.1.J. Recueil 1969, par. 39). Elle a aussi évoqué « la conception plus
fondamentale du plateau continental envisagé comme prolongement natu-
rel du territoire » (ibid., par. 40), et le « prolongement naturel ou ... l’ex-
tension du territoire ou de la souveraineté territoriale de l’Etat riverain sous
la haute mer, au-delà du lit...» (ibid, par. 43). L’arrêt de 1969 ne pre-
nait pas position sur des problèmes relatifs à la limite extérieure du plateau
continental, car la mer du Nord est une mer peu profonde, à l’excep-
tion (sans pertinence en l’espèce) de la fosse norvégienne, de telle sorte
qu’il ne disait rien de la zone située au-delà de lisobathe des 200 mètres.

144
PLATEAU CONTINENTAL (OP. DISS. ODA) 154

De même qu'aucune idée précise de la limite externe du plateau conti-
nental ne se dégageait de la convention de 1958 sur le plateau continen-
tal, de même l'arrêt de 1969 n’entendait pas définir cette limite ni l’éten-
due du plateau continental en recourant à cette notion de « prolonge-
ment naturel », simplement utilisée pour justifier la souveraineté de
l'Etat côtier sur le plateau continental qui lui était géographiquement
adjacent. ;

55. (Le « prolongement naturel » à la troisième conférence des Nations
Unies sur le droit de la mer.) Si la notion de prolongement naturel dans la
convention de 1982 a un sens, ce sens est tout a fait différent de celui que
l'arrêt de 1969 avait voulu lui donner. La notion a été utilisée, d’une part,
pour justifier la tendance à l’extension de la souveraineté nationale sur les
zones sous-marines qui était apparue depuis la fin des années soixante et,
d’autre part, pour limiter cette extension au pied de la marge continentale,
afin de pouvoir laisser les nodules de manganèse des grands fonds océa-
niques, patrimoine commun de l’humanité, sous l’administration d’une
autorité internationale, suivant une idée qui s’était fait jour à plusieurs
reprises à la fin des années soixante. En d’autres termes, la notion de
prolongement naturel appliquée au plateau continental avait pour but de
permettre la définition d’une zone internationale de fonds marins.

56. (Les deux différentes propositions présentées à la troisième confé-
rence des Nations Unies sur le droit de la mer.) Deux propositions pré-
sentées à la troisième conférence des Nations Unies sur le droit de la mer à
sa session de Caracas en 1974 ont été très importantes pour l’avenir. Une
proposition faite par neuf Etats (Canada, Chili, Islande, Inde, Indonésie,
Maurice, Mexique, Norvège et Nouvelle-Zélande) prévoyait notamment
ce qui suit :

« Le plateau continental d’un Etat côtier s’étend au-delà de sa mer
territoriale, jusqu’à une distance de 200 milles mesurée à partir des
lignes de base applicables ou, au-delà de cette distance, sur toute
l'étendue du prolongement naturel du territoire terrestre de l'Etat
côtier. » (A/CONF.62/L.4, art. 19.)

Parallèlement, les Etats-Unis renonçaient à leur conception fondamentale
du caractère international des fonds marins, qui avait inspiré, comme il est
indiqué plus haut, leurs propositions de 1970 et 1973, pour revenir au
problème plus simple de la définition de la limite externe du plateau conti-
nental :

« Le plateau continental est le fond de la mer et le sous-sol des
régions sous-marines adjacentes à la mer territoriale et situé au-
delà de la mer territoriale jusqu’à la limite de la zone économique
ou, au-delà de cette limite, tout ce qui correspond au prolonge-
ment naturel submergé du domaine terrestre de l'Etat côtier jusqu’à
la limite extérieure de sa masse continentale, définie et délimitée
de façon précise conformément à l’article 23 [sur les limites]. »
(A/CONF.62/C.2/L.47, art. 22-2.)

145
PLATEAU CONTINENTAL (OP. DISS. ODA) 155

Il est sans doute inutile de rappeler que le développement de cette idée de
l'extension des zones du fond des mers réservées aux Etats côtiers jusqu’au
pied du prolongement naturel de leur domaine terrestre correspondait à la
revendication, formulée par un nombre croissant de ces Etats, de toute la
zone côtière qui renferme des gisements pétrolifères exploitables. Sur la
base apparemment de ces deux propositions — celle du groupe des neuf
(Canada et autres pays) et celle des Etats-Unis — le président de la
deuxième commission rédigea en 1975 pour le texte unique de négociation
officieux la disposition qui a été citée au paragraphe 50 ci-dessus.

57. (Apparition d’un nouveau régime du plateau continental externe.) Il
faut également mentionner une autre tendance qui est apparue au début
des années soixante-dix. Un groupe de pays riverains de mers fermées ou
semi-fermées, qui ne faisaient pas face à de vastes étendues océaniques et
ne pouvaient donc prétendre à des zones très élargies de fonds marins,
estimèrent que la conception du plateau continental était extrêmement
inéquitable. Si la définition juridique du plateau continental devait englo-
ber le rebord externe de la marge continentale — parfois situé au-delà des
200 milles — et comprendre et même dépasser les zones de fonds marins
pouvant receler les gisements pétrolifères, l'inégalité géographique entre
Etats deviendrait encore plus flagrante. Les Etats géographiquement défa-
vorisés — c’est-à-dire les Etats sans littoral ou sans plateau continental —
refusaient d'admettre les prétentions excessives formulées par une petite
minorité. La disposition relative aux contributions en espèces ou en nature
au titre de l’exploitation du plateau continental au-delà des 200 milles,
devenue l’article 82 de la convention de 1982, fut rédigée par certains Etats
géographiquement bien pourvus à seule fin d’apaiser les mécontents. Elle
prévoyait que, à la différence des bénéfices liés aux intérêts exclusifs de
l'Etat côtier jusqu’à une distance de 200 milles, les revenus provenant de
exploitation au-delà de cette limite (le plateau continental externe, si je
puis user de cette expression) seraient réservés à la communauté interna-
tionale par le canal de Pautorité à créer pour l'exploitation des grands
fonds océaniques, laquelle les répartirait compte tenu des intérêts et des
besoins des Etats en développement, et en particulier des Etats les moins
avancés ou démunis de littoral.

58. (Division entre plateau continental interne et plateau continental
externe.) La disposition proposée à titre de compromis politique à la fin
des travaux de la troisième conférence des Nations Unies sur le droit de la
mer peut difficilement être considérée comme traduisant le droit interna-
tional coutumier. Il faut cependant relever la modification très importante
de la définition du plateau continental résultant de l’application généra-
lisée de la limite de 200 milles qui a certainement supplanté, d’une part, la
notion traditionnelle de « continuité » ou « contiguïté », et, d’autre part,
l'interprétation de la notion beaucoup plus large de « prolongement natu-
rel » figurant dans l’arrêt de 1969. Le plateau continental se trouvait donc
divisé en deux zones, la première étant la zone en deçà de 200 milies de la
côte, où les droits exclusifs de l’Etat côtier sur les ressources minérales

146
PLATEAU CONTINENTAL (OP. DISS. ODA) 156

étaient confirmés, la seconde la zone située au-delà, s’étendant « sur toute
l'étendue du prolongement naturel du territoire dudit Etat jusqu’au rebord
externe de la marge continentale », où il était suggéré qu’une partie des
revenus provenant de l’exploitation soit réservée à la communauté inter-
nationale. On ne saurait trop souligner que ce parallélisme entre le plateau
continental interne et le plateau continental externe, qui n’a jamais fait partie
de la notion traditionnelle de plateau continental, est désormais au moins
sous-jacent dans la convention de 1982.

ii) Fondement juridique inchangé du plateau continental

59. (Identité des dispositions relatives au droit de l'Etat côtier dans la
convention de 1958 et dans la convention de 1982.) Malgré la modification
radicale de la définition du plateau continental, on ne doit pas perdre de
vue que l’article 77 de la convention de 1982, relatif aux droits de l’Etat
côtier sur le plateau continental, est exactement identique à l’article 2 de la
convention de 1958. Ainsi le fondement juridique du plateau continental,
confirmé par la convention de 1958 et à nouveau sanctionné par l’arrét de
la Cour de 1969 comme bien établi en droit international coutumier, a été
repris sans changement dans la convention de 1982. L’identité de lar-
ticle 77 de la convention de 1982 et de l’article 2 de la convention de 1958
montre que le fondement juridique du plateau continental demeure
inchangé, en dépit de diverses incertitudes quant 4 son applicabilité au
plateau continental externe, pour lequel un régime entièrement nouveau
est suggéré.

iii) Le nouveau régime de la zone économique exclusive et ses effets sur la
notion de plateau continental

60. (Apparition de la zone économique exclusive.) La Cour, qu’il lui soit
ou non demandé d’énoncer des principes et des règles applicables à la
délimitation du plateau continental ou aux frontières maritimes, ne saurait
méconnaître l’influence que la nouvelle notion de zone économique exclu-
sive a exercée sur le régime du plateau continental. Je n’ai pas 4 reprendre
ici analyse exhaustive de l’émergence de la notion de zone économique
exclusive au début des années soixante-dix que j’ai deja faite dans mon
opinion dissidente jointe à Parrêt de 1982 (C.J. Recueil 1982, p. 222-234,
par. 108-130). Etant donné toutefois que la notion de zone économique
exclusive a rapidement acquis droit de cité en droit international, on ne
peut éviter de se poser la question suivante : le fond des mers — jusqu’a
200 milles de la côte — relève-t-il du régime de la zone économique
exclusive, ou continue-t-il à dépendre du régime distinct du plateau conti-
nental, parallèlement à celui de la zone économique exclusive ? Cette
question est bien plus essentielle qu’on ne l’avait cru d’abord, pour essayer
de résoudre les points soumis à l’examen de la Cour en l’espéce. Je constate
avec satisfaction que celle-ci prend maintenant conscience de l’importance
du problème.

147
PLATEAU CONTINENTAL (OP. DISS. ODA) 157

5. Règle à appliquer pour la division
d'une zone maritime unique et homogène

61. (Article 76 de la convention de 1982.) Voyons à nouveau les dispo-
sitions essentielles de Particle 76 de la convention de 1982 :

« Le plateau continental d’un Etat côtier comprend les fonds
marins et leur sous-sol ... jusqu’au rebord externe de la marge conti-
nentale, ou jusqu’à 200 milles marins ... lorsque le rebord externe de la
marge continentale se trouve à une distance inférieure. »

L'analyse rationnelle de ce texte montre que l’article 76 ne propose pas ici,
contrairement à ce que semble dire la Cour dans son arrêt, deux définitions
complémentaires du plateau continental (juridique) — et, par conséquent,
deux critères complémentaires pour déterminer de quel Etat il relève — mais
une alternative entre deux définitions s’excluant mutuellement. Or la Cour,
après avoir décidé que le fond marin entre les côtes des Parties était une
zone unique et homogène aux fins de la délimitation, n’est pas loin de
laisser entendre, au paragraphe 39 de l’arrét, que dans tous les cas où il s’agit
de revendications sur des distances de moins de 400 milles entre les côtes
«il n'existe aucune raison de faire jouer un rôle aux facteurs géologiques ou
géophysiques ». Et si je reconnais que, pour des raisons pratiques — et,
comme je l'indique ailleurs, pour des raisons liées au régime de la zone
économique exclusive — le critère de la distance a remplacé celui de la
géomorphologie à tous les égards sauf en ce qui concerne le plateau conti-
nental externe entre les limites de 200 et de 350 milles, je me demande si la
Cour s’est rendu compte que, en déclarant que le droit international avait
déjà évolué à ce point, elle donnait plus de poids à la deuxième des
définitions possibles envisagées à l’article 76, substituant ainsi en fait la
prémisse mineure (la distance) à ce que certains juristes persistent à con-
sidérer comme la prémisse majeure (le prolongement physique). Vu les
termes de cet article, cela aurait pu être contestable si en l’espèce le fond
marin avait présenté, à la place de la zone d’effondrement, le rebord
externe d’une marge continentale : dans ce cas, la Cour aurait presque
certainement été obligée de comparer la valeur respective de deux reven-
dications convaincantes invoquant l’article 76, l’une fondée sur la géologie
et l’autre sur la distance. Etant donné cependant les faits de l’espéce, le seul
problème véritable qui se posait à la Cour était de déterminer quelle était la
règle applicable pour diviser une zone maritime unique et homogène du
point de vue du critère des 200 milles.

62. (Division d’une zone unique et homogène.) Ecartons, pour plus de
commodité, le critère de l’exploitabilité prévu dans la convention de 1958
pour les fonds marins situés au-delà de l’isobathe des 200 mètres ainsi que
le concept du plateau continental externe situé à plus de 200 milles, intro-
duit par la convention de 1982, aucun de ces éléments n’intervenant
directement dans la présente affaire. Aux termes de la convention de 1958,
il n’y avait de délimitation possible du plateau continental dans les zones

148
PLATEAU CONTINENTAL (OP. DISS. ODA) 158

de fonds marins de caractère homogène (du point de vue du critère de
lisobathe des 200 mètres) qu’en présence d’Etats dont les titres se che-
vauchaient. Ce critère de profondeur de 1958 a maintenant été remplacé,
pour ce qui est de ces zones, par le critère de distance de 1982 ; mais la
situation actuelle est essentiellement identique, puisqu'il s’agit toujours de
diviser une zone unique et homogène de fonds marins (définie maintenant
par un rayon de 200 milles à partir de l’une ou l’autre des côtes en cause)
entre les Etats riverains. Et je ne vois aucune raison d’appliquer des
principes et règles différents aux hypothèses de 1958 et de 1982 pour
diviser la partie d’une zone homogène où il y a chevauchement, puisque le
droit applicable en ce cas n’a pas changé.

63. (Différence avec les différends frontaliers.) Les différends concer-
nant la délimitation du plateau continental diffèrent foncièrement de la
plupart des différends relatifs aux frontières terrestres ou à la souveraineté
sur les îles, où l'organisme appelé à trancher la question a pour tâche de
déterminer si l’une ou l’autre des revendications portant sur une frontière
ou une fle donnée est historiquement justifiée ou non. Dans les affaires de.
ce genre, la décision consiste à constater et à vérifier la souveraineté d’une
des parties sur certaines étendues de terre ferme ou sur une certaine fle —
mais non pas à déterminer cette souveraineté de novo. Dans les délimita-
tions du plateau continental, au contraire, les frontières entre les zones de
fonds marins relevant des Etats côtiers ne sont pas définies à priori, de
sorte que chacun des Etats intéressés a en principe le droit de revendiquer
toute zone spécifiquement définie. Les étendues situées dans un rayon de
200 milles de la côte, où les revendications des Etats se chevauchent pour
cause de proximité ou d’adjacence, doivent alors être délimitées ou divisées
entre les Etats en cause. Et procéder à la délimitation du plateau conti-
nental revient à tracer une ligne dans une zone de fonds marins unique et
homogène.

64. (Division d’une zone.) Il convient à ce propos de mentionner l’idée
consistant à attribuer des « parts justes et équitables », que la Cour a rejeté
en 1969. Apparemment, ce rejet découlait en très grande partie de la
doctrine affirmée par la Cour dans le même arrêt, selon laquelle « les droits
de l’Etat souverain concernant la zone de plateau continental ... existent
ipso facto et ab initio ». Il semble que la Cour ait conclu que cette doctrine
avait pour corollaire implicite que les zones de plateau continental relevant
de la juridiction de chacune des parties étaient prédéterminées ab initio,
chacune d’elles excluant l’autre, de sorte que l’opération de délimitation
consistait « simplement » à discerner et à faire apparaître une ligne qui
existait déjà potentiellement. Le critère du prolongement naturel, ainsi que
d’autres aspects de l’arrêt, intervenaient précisément pour faciliter l’exé-
cution de cette tâche très spéciale et fort difficile. Mais, si ce raisonnement
s’imposait peut-être dans le contexte de 1969, je suis convaincu qu’il est
maintenant dépassé par les événements. La Cour, en 1985, n’avait aucune
raison d’hésiter à reconnaître que la présente délimitation avait simple-
ment pour objet de diviser de façon juste et équitable, d’attribuer à chacune
des Parties, ou même de « partager » entre elles la partie d’une zone

149
PLATEAU CONTINENTAL (OP. DISS. ODA) 159

homogène de fond marin que l’une et l’autre pouvaient théoriquement
revendiquer. Dans la présente espèce, où la situation n’est pas différente de
celle de 1958, le problème était donc de savoir quels étaient les principes et
règles, autres que la règle de l’« équidistance-circonstances spéciales », que
la Cour pourrait, le cas échéant, proposer raisonnablement pour diviser de
manière équitable une zone unique et homogène de fonds marins entre les
Etats riverains. |

6. L’équité et la règle « équidistance-circonstances spéciales »
q

65. (Equité.) Le concept d’« équité » est applicable à tout cas de divi-
sion, d’attribution ou même de partage, et la division d’un secteur où les
revendications des parties se chevauchent dans une zone de fonds marins
unique et homogène ne fait pas exception. La proclamation Truman de
1945, premier document officiel sur la question, proposait que la frontière
du plateau continental entre pays voisins soit déterminée par les Etats
intéressés conformément aux principes de l'équité ; et la disposition ins-
crite à la dernière minute dans la convention de 1982 dispose en termes
analogues que « la délimitation ... est effectuée … afin d’aboutir à une
solution équitable ». L’« équité » demeure donc le principe essentiel de la
délimitation du plateau continental. Cependant, le simple fait d'exiger une
solution équitable n’est guère plus utile que d’énoncer une vérité première,
car I’« équité » est un concept polymorphe, qui admet diverses interpré-
tations. Comment aurait-il fallu l’appliquer dans les circonstances de [a
présente espèce ?

66. (Non-pertinence de la justice sociale mondiale.) Sans doute aurait-
on pu s'inspirer pour cela de divers facteurs politiques, sociaux ou éco-
nomiques : dimension des territoires et inventaire de la population des
Parties, nature de leur arrière-pays, répartition des ressources naturelles,
niveau de développement économique et industriel, considérations de
sécurité, etc. Toutefois, ces facteurs ne pouvaient pas fournir une solution
aux Parties, car on peut en tenir compte de plusieurs façons. Par exemple,
le niveau industriel ou économique élevé d’un Etat est-il un motif de lui
accorder plus de plateau continental qu’à l’autre Etat, ou bien est-ce
celui-ci qui doit bénéficier d’étendues beaucoup plus vastes en compen-
sation de son dénuement ? Le rapport entre les superficies de la masse
terrestre de chacun des deux Etats, ou même entre leurs longueurs de côte,
doit-il en équité imposer le même rapport entre les zones de fonds marins
qui leur sont attribuées ou bien est-il plus équitable au contraire d’appli-
quer un rapport inverse entre les zones de fonds marins ? De telles interro-
gations soulèvent des problèmes liés aux politiques mondiales en matière de
ressources, ou des problèmes fondamentaux de politique mondiale, qui non
seulement ne pourraient pas être résolus par l'organe judiciaire de la com-
munauté mondiale, mais vont bien au-delà de l’équité en tant que norme
juridique et touchent au domaine de l’organisation sociale. C’est donc là
une question qui concerne la politique future de la justice sociale dans le
monde et qui dépasse la compétence d’un organe Judiciaire, lequel ne peut

150
PLATEAU CONTINENTAL (OP. DISS. ODA) 160

qu’appliquer les principes et régles du droit international, 4 moins qu’on ne
lui demande de statuer ex aequo et bono. Aussi suis-je d’accord avec la Cour
lorsqu’elle indique dans son arrét qu’elle n’a pas compétence pour pronos-
tiquer ou instaurer une politique future de justice sociale mondiale trans-
cendant les principes et les régles en vigueur du droit international.

67. (Circonstances géographiques, normales ou exceptionnelles.) La
géographie n’a cessé de jouer un rôle très important dans le tracé des
frontières maritimes depuis que la Commission du droit international a
commencé à se pencher sur le droit de la mer, et il est rare qu’on ait
considéré qu’elle pouvait être affectée par d’autres éléments. L’arrét le
reconnaît très justement. Mais ce que je ne puis accepter, c’est l’idée,
exprimée dans l'arrêt, que l’on peut respecter la géographie en exagérant
les conséquences mathématiques de l’existence d’un littoral plus long. La
convention de 1958 adoptait la formule de Péquidistance à partir de la côte
« à moins que [des circonstances spéciales] ne justifient une autre délimi-
tation » ; et ’équidistance, méthode géographique qui ne prête à aucune
incertitude, a toujours été proposée depuis lors pour la délimitation du
plateau continental. Comme la Cour l’a admis dans son arrêt de 1969,
aucune autre méthode de délimitation ne présente la même combinaison
de commodité pratique et de certitude dans son application. Existe-t-il une
autre méthode qui pourrait éventuellement refléter l’équité ? Comme il est
dit dans le présent arrêt, l’équidistance n’est sans doute pas la seule
méthode possible de délimitation, et l’on n’a jamais douté qu’en principe
elle ne doit être appliquée à la lettre que dans certaines situations normales,
où elle aboutit à une solution équitable du problème de la division de zones
de fonds marins. Mais, s’il s’agit là d’une méthode qui doit s'appliquer en
principe aux situations normales, comme cela ressort de la convention de
1958, de l'arrêt de la Cour de 1969 et de la décision de 1977 dans l’arbitrage
franco-britannique, comment peut-on soutenir que son application ne
saurait être une règle de délimitation ? Ce qui ne signifie évidemment pas
que cette règle doive obligatoirement être suivie lorsque les circonstances
sont anormales. Dès 1953, le comité d’experts sur certaines questions
d'ordre technique concernant la mer territoriale était parfaitement cons-
cient de la nécessité de prévoir des exceptions à la règle de l’équidistance.
Et la Commission du droit international a fait observer en 1956, dans la
version finale de son texte, qu’« il doit être prévu qu’on peut s’écarter de la
règle [de l’équidistance] » et que « le cas pourra se présenter assez souvent.
La règle adoptée est donc par là dotée d’une certaine souplesse. » C’est
pourquoi la convention de 1958 disposait que des circonstances spéciales
pourraient justifier une frontière autre que la ligne d’équidistance. Encore
ne s’agissait-il pas de remplacer purement et simplement la méthode de
Péquidistance dans un tel cas : au contraire, la convention prévoyait une
certaine flexibilité de façon que l’on puisse, en appliquant l’équidistance,
rectifier les effets de déformation que pouvaient causer les anomalies
géographiques. A mon avis, la règle « équidistance-circonstances spé-
ciales » suggérée dans la convention de 1958 demeure de nos jours une
règle fondamentale pour la délimitation du plateau continental.

151
PLATEAU CONTINENTAL (OP. DISS. ODA) 161

68. (Irrégularités de la côte en tant que circonstances spéciales.) Con-
sidérant que la géographie est le seul facteur dont il faille tenir compte pour
la division du plateau continental, la formule de l’équidistance peut fort
bien étre ajustée en fonction de certaines circonstances géographiques
pertinentes. Aussi s’est-on efforcé, depuis la premiére conférence des
Nations Unies sur le droit de la mer, de réconcilier ’équité avec la géo-
graphie des zones de fonds marins en cause. La véritable solution du
problème que pose la méthode de l’équidistance consiste peut-être à tou-
jours tenir compte d’éléments et de facteurs divers pour déterminer les
lignes de base contenant les points à partir desquels il convient de tracer la
ligne d’équidistance. La configuration réelle de la côte de chaque Etat
fournit-elle les seuls points de base à considérer pour mesurer l’équidis-
tance ? Tel est pour l’essentiel le moyen utilisé pour déterminer la limite
externe de la mer territoriale. Cependant, la logique interne de la conven-
tion de 1958 pourrait s’interpréter ainsi : pour qu’on puisse s’attendre à ce
que l’emploi exclusif de la méthode de l’équidistance aboutisse à un
résultat équitable, il doit être entendu que la ligne de base à utiliser aux fins
de la construction géométrique s’écartera, dans chaque cas, du tracé strict
utilisé pour mesurer la limite de la mer territoriale et qu’on utilisera
certaines lignes de base modifiées en raison des circonstances spéciales de
la géographie de la région. Certes, on ne saurait considérer n’importe quel
accident géographique comme une anomalie, et il n’est pas facile de pré-
ciser quelles sont les irrégularités qui doivent être corrigées pour détermi-
ner la ligne de base à utiliser pour la mesure de l’équidistance. D’une façon
générale, toutefois, une configuration globalement irrégulière de la côte, ou
d'importantes irrégularités dans les situations d’adjacence, ou encore
l'existence d’étroits promontoires ou péninsules — ou même d'îles — dans
les situations d’opposition, peuvent raisonnablement être reconnues
comme constituant des irrégularités dont il y a lieu de réduire l’effet en
plaçant les points de base sur les côtes. Il importe à cet égard de noter que
le degré d’irrégularité jugé significatif dans chaque cas peut varier en fonc-
tion de la superficie totale de la zone en cause. Si cette zone est relativement
vaste, on peut fort bien négliger l'existence d’une certaine irrégularité ;
si elle est petite, il faut sans doute tenir compte des irrégularités même
mineures pour corriger la ligne de base utilisée aux fins de la délimi-
tation du plateau.

69. (Façade maritime et perspective macrogéographique.) Dans les
affaires du Plateau continental de la mer du Nord, la République fédérale
d'Allemagne avait dû plaider la «façade maritime », ou « perspective
macrogéographique », afin d'ajuster les points utilisés pour mesurer l’équi-
distance, en raison des irrégularités de la côte, qui formait en l’espèce
une profonde concavité. Et je m'étais ainsi exprimé au nom de cette
Partie :

« Je pense ... que, pour tracer des lignes de démarcation en vue de
partager les zones du plateau continental qui sont très éloignées du
littoral, il faut, si nous voulons parvenir à un résultat satisfaisant,

152
PLATEAU CONTINENTAL (OP. DISS. ODA) 162

aborder la question de façon différente. Dans ce cas particulier, cette
modification pourrait comporter le tracé de lignes de délimitation
géographiques qui ne soient pas basées sur l’angle incurvé vers lin-
térieur que forme la côte de la République fédérale d'Allemagne. Je
propose plutôt que la ligne de démarcation soit tracée à partir d’une
base représentée par la façade maritime, si je puis l’appeler ainsi. »
(C.LJ. Mémoires, Plateau continental de la mer du Nord, vol. I,

p. 62.)

« La façade maritime telle que je la conçois correspond à une vue
d'ensemble du front maritime d’un Etat, envisagée dans une juste
perspective par rapport au front maritime des Etats voisins. Une
répartition envisagée dans cette perspective assurerait à chaque Etat
une part juste et équitable. Pour se représenter cette façade, il faut
suivre l’orientation générale de la côte ; la meilleure méthode, dans
certains cas particuliers, consisterait à considérer l’ensemble du lit-
toral d’un pays comme formant une entité. » (Ibid, p. 193.)

« [La] notion [de lignes de base droites] dans son ensemble et son
évolution ultérieure peuvent, je crois, servir de transition vers ma
conception de la façade maritime. La ligne formée par la façade est
une vision macrogéographique qui procède d’un point de vue micro-
géographique. Elle consiste en un tracé linéaire de la ligne de côte,
analogue à celui qui est envisagé dans la notion des lignes de base
droites, mais avec cette différence que la théorie de la façade suppose
une plus grande abstraction par rapport à la configuration réelle de la
côte, et doit par conséquent être vue dans une perspective macrogéo-
graphique. » (bid. p. 195.)

Mes arguments de la « façade maritime », du « front maritime » et de la
« perspective macrogéographique » furent contestés avec énergie par
sir Humphrey Waldock, conseil du Danemark et des Pays-Bas, qui dé-
clara :

« Il existe un autre indice dont on peut déduire que nos adversaires
étaient un peu inquiets de l’accueil que vous pourriez réserver au
critère — qui est sans précédent et ne doit pas en constituer un — de la
façade maritime, c’est apparition, à la fin de leurs interventions, de
la perspective macrogéographique. La manière dont, à la dixième
audience, ce terme imprononçable a soudainement surgi dans leur
argumentation et s’est ensuite donné libre cours dans la péroraison,
est certainement un fait digne de remarque. Le distingué conseil
{auteur de la présente opinion], il est vrai, ne s’est abandonné que
deux fois à la capiteuse tentation de cette nouvelle doctrine. Mais
l’éminent agent [M. Jaenicke, qui présenta les mêmes arguments après
l’auteur] s’est montré moins sobre: dans les douze dernières pages
de son intervention, il l’a mentionnée une dizaine de fois. » (Jbid.,
p- 275.)

Il n’en reste pas moins que cette terminologie est maintenant devenue

153
PLATEAU CONTINENTAL (OP. DISS. ODA) 163

courante dans certains cas de délimitation du plateau continental, quoique
souvent dans des situations tout à fait différentes de celles que j’envisageais
à l’origine.

70. (Les îles en tant qu’irrégularités.) Si le cas des îles, dans ses rapports
avec la délimitation du plateau continental, n’était prévu ni dans la con-
vention de 1958 ni dans celle de 1982, maintes opinions ont cependant été
exprimées sur le point de savoir si toutes les îles devaient se voir attribuer
des lignes de base pour la délimitation du plateau continental par l’équi-
distance. J'ai suffisamment traité la question des îles à propos de l’« irré-
gularité des côtes » dans mon opinion dissidente de 1982 (C.1.J. Recueil
1982, p. 263-266, par. 170-173). Je n’ai donc rien à ajouter, excepté la
conclusion suivante : il est évident que la présence d’une île peut « influer
sur l’équité de la délimitation », suivant sa position géographique. Sans
doute aussi serait-il difficile, sinon impossible, d’énoncer une formule
applicable à tous les cas, de façon à définir la forme précise de toute côte ou
la nature de toute île (dimensions, activité économique, distance du conti-
nent, etc.) à écarter totalement ou en partie. Mais les critères géogra-
phiques et démographiques doivent normalement suffire à décider si dans
chaque cas l’île en question doit être considérée comme une irrégularité
susceptible de correction. Autrement dit, il faut chaque fois déterminer le
rôle que l’île doit jouer au moment d'établir la ligne de base devant servir au
tracé de la ligne d’équidistance. Toutefois, si une île faisant partie d’un
pays peut dans certains cas être considérée comme une irrégularité à
corriger dans les calculs d’équidistance entre deux Etats, adjacents ou se
faisant face, il n’est jamais possible d’attribuer ce caractère à l'Etat insu-
laire dont il s’agit de délimiter le plateau continental.

CHAPITRE III. LES ERREURS D'INTERPRÉTATION
SUR LA « PROPORTIONNALITE } ET LE « DEMI-EFFET DES ÎLES }
DANS LES ARRÊTS RÉCENTS

Introduction

71. Je dois signaler à regret que, si le présent arrêt fait erreur sur la règle
« équidistance-circonstances spéciales », adoptée à titre de règle conven-
tionnelle lors de la première conférence des Nations Unies sur le droit de la .
mer, et mise en lumière d’une manière ou d’une autre dans Parrét de Ja Cour
de 1969 et l’arbitrage franco-britannique de 1977, il faut en chercher les
causes dans la jurisprudence récente de la Cour, à savoir son arrêt de 1982
en l'affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne)
et l’arrêt de la Chambre de 1984 en l'affaire de la Délimitation de la fron-
tière maritime dans la région du golfe du Maine, où cette règle n’est rem-
placée par aucune autre, mais seulement par quelques idées sans lien
logique. Non seulement dans la première de ces décisions, mais aussi dans
la deuxième, il semble que l’on ait sous-estimé ou ignoré l’applicabilité et

154
PLATEAU CONTINENTAL (OP. DISS. ODA) 164

les possibilités de la règle « équidistance-circonstances spéciales » tout en
faisant de la « proportionnalité » et du « demi-effet des îles » un usage
hasardeux.

1. L'arrêt de 1982 en l'affaire du Plateau continental
(Tunisie/Jamahiriya arabe libyenne)

72. (Choix arbitraire du point d’infléchissement.) Dans son arrêt de
1982 en l'affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne),
la Cour n’a, me semble-t-il, proposé aucune règle de délimitation. Nul
argument convaincant n’y est invoqué à l’appui de la ligne choisie, mais
seulement quelques idées dénuées de sérieux. Par exemple, selon l'arrêt, le
premier secteur de la ligne de délimitation doit s’infléchir au

« point le plus occidental de la côte tunisienne entre Ras Kapoudia et
Ras Ajdir, à savoir le point le plus occidental de la ligne de rivage
(laisse de basse mer) du golfe de Gabès » (C.I.J. Recueil 1982, p. 94,
par. 133 C2).

Or, comme je le disais dans mon opinion dissidente :

« estime qu’il suffit d'envisager la configuration de la région d’un
autre point de vue et sous un autre angle que ceux de l’optique
traditionnelle nord-sud/est-ouest pour comprendre tout de suite que
l’infléchissement proposé n’a aucun lien Spécial avec le point le plus
occidental du golfe de Gabès. A moins que les Parties ne soient
expressément convenues d’attacher une importance spéciale aux
parallèles ou aux méridiens, c’est assurément une grave erreur, dans
une affaire de délimitation, que d’y voir plus que des lignes de réfé-
rence commodes à des fins descriptives. » (Jbid., p. 268, par. 178.)

73. (Erreur d'application du « demi-effet » dans le deuxième secteur.)
De plus, d’après Varrét, le deuxième secteur doit être :

« parallèle à une ligne tracée à partir du point le plus occidental du
golfe de Gabès et constituant la bissectrice de l’angle formé par une
ligne reliant ce point à Ras Kapoudia et une autre ligne partant du
même point et longeant la côte des Kerkennah du côté du large, de
sorte que la ligne de délimitation parallèle à ladite bissectrice formera
un angle de 52° avec le méridien » (ibid, p. 94, par. 133 C 3).

Sur ce point, je m’exprimais comme suit :

« Mais pourquoi ce segment de la ligne serait-il parallèle à la côte de
la Tunisie plutôt qu’à celle de la Libye ? Et d’ailleurs, s’il est légitime
de prendre un ligne parallèle à la côte pour tracer la limite extérieure
des zones maritimes, on ne peut le faire pour la limite latérale, ou
commune, des zones qui relèvent d'Etats limitrophes, ou même
d'Etats dont les côtes se font face. Si l’on voulait appliquer une
méthode géométrique de délimitation consistant à tracer une parallèle

155
PLATEAU CONTINENTAL (OP. DISS. ODA) 165

à la bissectrice de l’angle formé par la ligne reliant le point le plus
occidental du golfe de Gabès à Ras Kapoudia et la ligne partant du
même point et longeant la côte des Kerkennah du côté du large,
pourquoi ne pas avoir retenu la même idée — construire la bissectrice
d’un angle — pour le premier segment de la ligne ? (C.I.J. Recueil 1982,
p. 268-269, par. 179.)

Cette anomalie est à rapprocher de l'interprétation totalement erronée du
« demi-effet » reconnu aux îles dépendantes, selon le modèle appliqué .
pour la première fois dans l’arbitrage franco-britannique de 1977. Dans
cette affaire, le tribunal arbitral avait attribué un demi-effet aux Sor-
lingues pour déterminer le littoral hypothétique du Royaume-Uni et cal-
culer ainsi une bissectrice acceptable, c’est-à-dire une ligne d’équidistance
entre les côtes françaises et les côtes britanniques rectifiées. Or, l’arrêt de
1982 s’écarte du précédent de 1977 de façon radicale. Sans doute la Cour
y utilise-t-elle aussi la technique du « demi-effet » ou du « demi-angle »
(C.LJ. Recueil 1982, p. 89, par. 129) pour modifier la ligne de base imagi-
naire du côté tunisien et tenir ainsi compte des îles Kerkennah comme elle
le juge approprié, vu sa constatation qu’en l’occurrence la position d’une
ligne d’équidistance péserait plus qu’elle ne le fait normalement (ibid.
p. 88, par. 126). Malgré cela, cependant, elle n’applique pas le demi-effet
pour déterminer une ligne médiane entre côtes opposées, mais entreprend
de choisir une parallèle à cette ligne de base ajustée comme deuxième
segment de la délimitation, tout comme s’il lui avait été demandé de
tracer la limite extérieure de l’une des Parties seulement, et non pas une
délimitation latérale commune. La France aurait beaucoup gagné à l’appli-
cation de cette méthode en 1977.

2. L'arrêt rendu par la Chambre en 1984
dans l'affaire de la Délimitation de la frontière maritime
dans la région du golfe du Maine

74. (Définition approximative de la région.) Le principe du non-prin-
cipe semble réaffirmé dans l’arrêt rendu par une chambre spéciale en 1984
— la première chambre de ce genre à avoir été jamais constituée depuis la
création de la Cour, il y a quarante ans. L’arrét rendu en l’affaire du Golfe
du Maine commence en effet par définir la région à délimiter en termes
géographiques fort vagues. Selon l’arrêt (C.J. Recueil 1984, p. 268-270,
par. 29-34), le golfe du Maine a « grosso modo » la forme d’un rectangle
allongé, constituant « une vaste échancrure grosso modo rectangulaire », et
son pourtour se compose de quatre lignes :

ligne i) : cette ligne n’est pas clairement définie, mais semble représen-
ter « la direction générale sud-sud-est/nord-nord-ouest de la côte du
Massachusetts donnant sur le golfe du Maine » à partir de l’île de
Nantucket ;

ligne ii) : la côte du Maine « du cap Elizabeth à la frontière internationale

156
PLATEAU CONTINENTAL (OP. DISS. ODA) 166

entre... [les deux Parties], qui a son point terminal dans le chenal
Grand-Manan » ; ;

ligne iii) : « la ligne imaginaire qui, en traversant l’île canadienne de Grand-
Manan, unit le point terminal de la frontière internationale à l’île Brier
et au cap de Sable, aux deux extrémités de la Nouvelle-Ecosse » ;

ligne iv): « une ligne imaginaire unissant par-dessus les eaux l’extrémité
sud-est de l’île de Nantucket au cap de Sable, à Vextrémité sud-ouest de
la Nouvelle-Ecosse », où les deux Parties étaient d’accord pour situer
«la « ligne de fermeture » du golfe du Maine vers l'extérieur ».

En fait, dans cette configuration grosso modo rectangulaire, le côté ii) n’est
pas relié au côté i), car il reste entre les deux un intervalle de près de
60 milles, qui forme la base d’un triangle. Pourtant, selon l'arrêt, le « quasi »-
parallélisme est « frappant ». Le côté iii), « imaginaire », est parallèle à la
côte de la Nouvelle-Ecosse, et cette côte, située « presque » en face du point
terminal de la frontière internationale, « s’incurve franchement » en direc-
tion « globale » sud-sud-est, à angle « quasiment » droit. Il s’agit en réalité
d’un angle d’environ 98° par rapport au côté ii), comme l'arrêt l'indique
par ailleurs (par. 213) de façon indirecte, et sans peut-être en voir les consé-
quences. Dans cette région imaginaire, ou « vaste échancrure grosso modo
rectangulaire », la Chambre propose une ligne de délimitation concrète
qui ne se réclame, selon moi, d’aucune justification rationnelle ou convain-
cante.

75. (Le premier segment n’est pas une bissectrice.) À partir du point À,
fixé d’un commun accord par les Parties, et qui est équidistant de leurs
côtes respectives, puisqu'il se trouve sur la ligne d’équidistance que reven-
diquait le Canada (c’est ce fait géographique que la Chambre ne veut pas
admettre), le premier segment de la ligne tracée est la bissectrice entre le
côté ii) et le côté « imaginaire » iii) : malgré les explications compliquées
données au paragraphe 213 de l’arrêt, la ligne proposée est une simple
bissectrice au point A de l’angle formé par les lignes paralièles aux deux
côtes « de base », indiquées plus haut. Mais, si une ligne tracée comme
bissectrice de l’angle formé par deux lignes de base doit en principe
représenter la ligne d’équidistance, il faut pour cela qu’elle parte du som-
met. Or, dans le cas du golfe du Maine, la ligne ne part pas de l'intersection
des lignes de base, mais du point A, qui est sans rapport avec le sommet de
angle formé par les deux côtes. Comment se peut-il alors que

«la méthode pratique ainsi utilisée … [réunisse}, de l’avis de la
Chambre, l'avantage de la simplicité et de la clarté à celui de produire
… un effet qui est vraisemblablement le plus proche possible de celui
d’une division par parts égales de la ... zone à délimiter » (C.J.
Recueil 1984, p. 333, par. 213 ; les italiques sont de moi),

puisque le point A, bien que fixé d’un commun accord par les Parties, n’est
qu’un point arbitraire et dépourvu de toute importance géographique ? Si
la ligne bissectrice des deux côtes avait commencé, comme cela aurait paru

157
PLATEAU CONTINENTAL (OP. DISS. ODA) 167

raisonnable, au centre du golfe, sans soute aurait-elle été différente de la
ligne proposée ; mais elle aurait été la bissectrice aboutissant au som-
met, en d’autres termes au point extrême de la frontière internationale, et
non pas au point A. Je ne veux pas dire que la ligne de partage n’aurait
pas dû partir du point A, que les Parties avaient fixé d’un commun accord.
Mais, si la ligne devait partir du point A, qui ne jouait aucun rôle dans
la construction de l’angle entre les deux côtes, la bissectrice tracée à
partir de ce point ne pouvait posséder les caractères spéciaux qu’on lui
attribuait.

76. (Libertés prises avec la géographie dans le deuxième segment.) La
Chambre se trompe encore quand elle définit le deuxième segment de la
ligne de délimitation. Etant donné le « quasi-parallélisme » entre les lignes
de côte du Massachusetts et de la Nouvelle-Ecosse (il ne s’agit plus ici des
côtés i) et ini) mais d’une ligne reliant le promontoire du cap Ann au coude
du cap Cod et d’une ligne reliant l’île Brier au cap de Sable), qui sont
décrites comme « pratiquement » parallèles, la Chambre commence bien
par envisager une ligne médiane, mais seulement pour déterminer la direc-
tion de la ligne de délimitation. Puis elle envisage une correction consistant
à déplacer l’intersection de cette ligne médiane et d’une ligne reliant à
travers le golfe les points où les côtes de la Nouvelle-Ecosse et du Mas-
sachusetts (et non pas cette fois les côtés opposés du « rectangle imagi-
naire ») sont les plus proches l’une de l’autre, en prenant en considération :
a) la longueur totale des côtes des Etats-Unis « mesurée le long des façades
côtières du coude du cap Cod au cap Ann, du cap Ann au cap Elizabeth et
de celui-ci au point terminal de la frontière internationale » (ibid., p. 336,
par. 221) (environ 284 milles marins) ; b) « la longueur totale des côtes
canadiennes, mesurée d’une manière analogue le long des façades côtières
du point terminal de la frontière internationale au point sur la côte du
Nouveau-Brunswick où il n’y a plus, dans la baie, d’étendues maritimes
dépassant les 12 milles à partir de la laisse de basse mer ... puis de ce point
au point correspondant sur la côte de la Nouvelle-Ecosse ... et ensuite de
ce point à l’île Brier et de l’île Brier au cap de Sable » (ibid.) (environ
206 milles marins). La proportion entre les façades côtières des Etats-Unis
et du Canada, ainsi définies, est de 1,38 à 1. Pour tenir compte de ce rapport,
la ligne médiane aurait pu être déplacée sur la ligne reliant à travers le golfe
les points où les côtes de la Nouvelle-Ecosse et du Massachusetts sont les
plus proches l’une de l’autre, c’est-à-dire un point situé près de l’extrémité
nord-est du cap Cod et, en Nouvelle-Ecosse, la pointe Chebogue. Mais la
Chambre procède à une correction supplémentaire pour tenir compte de la
présence, devant les côtes de la Nouvelle-Ecosse, de l’île Seal et de certains
îlots, et elle donne à cette île un demi-effet. Le demi-effet, dans ce cas
particulier, signifie qu’une distance de 7117 mètres, c’est-à-dire la moitié
de la distance entre l’extrémité sud-ouest de Vile Seal et la côte de la
Nouvelle-Écosse, est ajoutée du côté canadien de la ligne, qui se trouve
ainsi divisée selon un rapport de 1 à 1,32. Encore ce rapport ne traduit-il
pas, selon moi, le rapport entre les côtes « imaginaires » des deux pays, qui
est de 1 à 1,38, vu que la Chambre fait intervenir un facteur de nature

158
PLATEAU CONTINENTAL (OP. DISS. ODA) 168

totalement différente. En effet le deuxième segment commence au point de
jonction avec le premier segment, autrement dit au point B. Ce deuxième
segment, suivant l’arrêt, est « le plus court peut-être, mais à coup sûr le
segment central et le plus déterminant de l’ensemble de la délimitation ».
La chose est certainement vraie. Je ferai seulement remarquer qu’on ne voit
pas comment le tracé de cette courte ligne, correspondant au rapport entre
deux longues façades côtières, peut véritablement partager le plateau
continental du golfe du Maine. Il est extrêmement difficile de trouver un
raisonnement justifiant en équité le tracé de ce deuxième segment. A mon
avis, la ligne ainsi déplacée n’a rien à voir avec une ligne médiane corrigée,
et, de plus, la Chambre semble avoir mal compris ce qu’est le « demi-effet »
des îles, tel qu’il avait été utilisé pour la première fois dans la décision de
1977. L'arrêt rendu dans l’affaire du Golfe du Maine s’écarte mème de cette
décision de manière encore plus radicale que l’arrêt de 1982, dans la mesure
où le « demi-effet » n’y sert pas à tracer une bissectrice ou une ligne
médiane, mais simplement à justifier le glissement d’un point sur la ligne
joignant l’extrémité nord-est du cap Cod et la pointe Chebogue. Person-
nellement, je n'arrive pas à comprendre ce que la Chambre essayait de
prouver en invoquant le « demi-effet ». En tout état de cause, le demi-effet
des îles, tel qu’il intervenait dans la décision de 1977 pour rectifier les bases
de la ligne d’équidistance (= bissectrice) semble avoir été mal compris ou
mal appliqué. ;

77. (Division arbitraire du secteur extérieur.) Le troisième segment, qui
part du point C, où le prolongement du deuxième segment coupe la ligne de
fermeture du golfe du Maine (tracée entre l’île de Nantucket — et non cette
fois le cap Cod — et le cap de Sable), est une ligne perpendiculaire à cette
ligne de fermeture. Dans ces conditions, le partage du secteur extérieur
favorise considérablement les Etats-Unis, car il tient compte du rapport
entre les façades côtières respectives des deux pays dans le golfe — rapport
qui, à mon avis, est dénué de pertinence pour le secteur extérieur.

78. (Absence d’analyse rationnelle et objective). Un examen attentif de
la ligne de délimitation tracée à l’intérieur du golfe du Maine et dans le
secteur extérieur du golfe me conduit à affirmer que l’arrêt de la Chambre
donne une impression de justice qui ne repose sur aucune analyse ration-
nelle ou objective. Cette décision n’est fondée sur aucun postulat justi-
fiable en droit. Je partage sur ce point avis exprimé par M. Gros dans
son opinion :

« C’est encore un fait que le présent arrêt rejoint pour l'essentiel
l'opinion de la Cour en 1982. Ce sont les effets de ce revirement
conventionnel et jurisprudentiel qui constituent la raison essentielle
de mon désaccord avec la majorité de la Chambre sur la solution
donnée aux problèmes posés par la présente affaire. J’ai dit en son
temps pourquoi il me semblait que l’arrêt de 1982 s’était engagé sur
une voie erronée (C.J. Recueil 1982, opinion dissidente, p. 143-156) ;
le revirement de la Cour pouvait être atténué par une décision de cette

159
PLATEAU CONTINENTAL (OP. DISS. ODA) 169

Chambre dans un différend où les éléments nécessaires étaient réunis
pour renforcer le droit de la délimitation des grands espaces mari-
times au lieu de l’affaiblir. I] n’en a rien été.» (C.LJ. Recueil 1984,
p. 361-362, par. 3.)

3. Conclusion

79. L'étude des arrêts de 1982 et 1984 donne l'impression que la Cour,
méconnaissant la signification véritable de la notion de proportionnalité et
de celle de « demi-effet », utilise ces notions de manière superficielle afin
de faire passer pour équitable un simple produit de son imagination. En ce
qui concerne la notion de « proportionnalité », que la Cour avait invoquée
dans le cas particulier des affaires du Plateau continental de la mer du Nord,
elle est généralisée de manière excessive dans ces deux arrêts. Pour pouvoir
parler de « proportionnalité » entre la zone et les longueurs de côte, il est en
bonne logique indispensable de définir au préalable les zones et les côtes
qui sont pertinentes pour les seules parties en présence. La Cour est donc
tombée dans l'arbitraire en retenant des hypothèses mal fondées sur les
limites des côtes et des zones pertinentes. Quant au « demi-effet », les deux
arrêts font une utilisation erronée de cette notion, employée pour la pre-
mière fois dans la décision de 1977, où le tribunal arbitral avait donné un
« demi-effet » à une ile pour le tracé d’une ligne d’équidistance, et non pas
pour substituer cette notion nouvelle à la notion même d’équidistance.

CHAPITRE IV. LIGNE DE DELIMITATION SUGGÉRÉE .

80. Je pense que la règle « équidistance-circonstances spéciales », règle
du droit international coutumier, devrait s’appliquer en l’espèce, étant
entendu que l’existence de l’île de Filfla, vu la taille de cette fle, sa position
et son utilité limitée, est une circonstance spéciale qui doit exclure ladite île
des calculs d’équidistance entre Malte et la Libye. Si l’on écarte l’île de
Filfla, on peut tracer la ligne d’équidistance entre les côtes maltaises et
libyennes. La carte jointe à titre d'illustration donne une idée de ce que
serait cette ligne de délimitation. On remarquera que la ligne est tracée
jusqu’à son intersection avec la ligne d’équidistance entre I’Italie et la
Libye. La partie de la ligne qui s’étend au-delà de son intersection avec la
ligne reliant les points extrêmes des côtes maltaises et libyennes opposées
est indiquée en pointillé. J’ajoute que je ne considère nullement que la ligne
d’équidistance indiquée sur la carte entre Malte et l'Italie constitue une
division définitive de la zone en question entre ces Etats. Me référant à mon
opinion dissidente jointe à l’arrêt sur la requête à fin d’intervention de
l'Italie, je regrette à nouveau que l'intervention de l’Italie n’ait pas été
autorisée, mais, vu que selon la Cour les intérêts des Etats tiers sont
protégés par l’article 59 du Statut, la ligne de délimitation que je suggère

160
PLATEAU CONTINENTAL (OP. DISS. ODA) 170

entre la Libye et Malte signifierait simplement que les zones situées de part
et d’autre de cette ligne ne peuvent être revendiquées par l’une des Parties
contre l’autre. Les revendications que la Tunisie ou l’Italie pourraient
formuler sur certaines zones où pénètre cette ligne de délimitation sont une
autre question.

(Signé) Shigeru ODA.

161
PLATEAU CONTINENTAL (OP. DISS. ODA) 171

 

 

 

       
 

    

Pantelleria
\ Lampedusa

L_ 40°

 

 

CARTE JOINTE À L’OPINION DE M. ODA

— La ligne que je suggère —— Lignes convenues par les Etats intéressés

—.— Lignes d’équidistance MT, ML Lignes définies au paragraphe 80
de mon opinion
